
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5


AMENDED AND RESTATED LETTER OF CREDIT

AND

REIMBURSEMENT AGREEMENT

among

ARCH REINSURANCE LTD., as Obligor

ARCH REINSURANCE COMPANY, as Obligor

ALTERNATIVE RE LIMITED, as Obligor

ARCH INSURANCE COMPANY (formerly known as
First American Insurance Company), as Obligor

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

FLEET NATIONAL BANK, as Agent and Issuing Lender

Dated as of April 17, 2002 and

Amended and Restated as of August 12, 2003

--------------------------------------------------------------------------------

 
   
   

ARTICLE I DEFINITIONS AND INTERPRETATION
 
2  
Section 1.1
 
Definitions.
 
2  
Section 1.2
 
Interpretation.
 
8
ARTICLE II TERMS OF THE LETTER OF CREDIT FACILITY
 
9  
Section 2.1
 
The Letters of Credit.
 
9  
Section 2.2
 
Reimbursement; Lender's Responsibility.
 
10  
Section 2.3
 
Pro Rata Treatment.
 
11  
Section 2.4
 
Obligations of Issuing Lender.
 
11  
Section 2.5
 
Unconditional Obligations of the Obligors.
 
12  
Section 2.6
 
Regulatory Requirements; Additional Costs.
 
13  
Section 2.7
 
Fees.
 
13  
Section 2.8
 
Payments and Computations.
 
14  
Section 2.9
 
Failure to Pay the Agent.
 
16  
Section 2.10
 
Collateral Security.
 
16
ARTICLE III CONDITIONS OF ISSUANCE OF LETTERS OF CREDIT
 
17  
Section 3.1
 
Conditions Precedent to Closing and Issuance of Initial Letters of Credit
 
17  
Section 3.2
 
Additional Conditions Precedent to the Issuance of Letters of Credit
 
18
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
18  
Section 4.1
 
Corporate Existence and Power.
 
19  
Section 4.2
 
Authority.
 
19  
Section 4.3
 
Binding Effect of Agreement and Other Fundamental Documents
 
19  
Section 4.4
 
Financial Information.
 
20  
Section 4.5
 
Material Adverse Change; No Default.
 
20  
Section 4.6
 
Litigation
 
20  
Section 4.7
 
Compliance with Laws and Agreements
 
20
ARTICLE V COVENANTS
 
20  
Section 5.1
 
Affirmative Covenants.
 
20
ARTICLE VI EVENTS OF DEFAULT AND REMEDIES
 
23  
Section 6.1
 
Events of Default Defined.
 
23  
Section 6.2
 
Remedies.
 
25          


i

--------------------------------------------------------------------------------


ARTICLE VII THE AGENT.
 
26  
Section 7.1
 
Authorization and Action
 
26  
Section 7.2
 
Exculpatory Provisions; Agent's Reliance, Etc.
 
26  
Section 7.3
 
Notice of Default
 
27  
Section 7.4
 
Fleet and Affiliates
 
27  
Section 7.5
 
Credit Decision
 
27  
Section 7.6
 
Indemnification
 
28  
Section 7.7
 
Successor Agent
 
28  
Section 7.8
 
Application of this Article to the Obligors
 
28
ARTICLE VIII MISCELLANEOUS
 
29  
Section 8.1
 
Amendments and Waivers.
 
29  
Section 8.2
 
Assignment; Participations.
 
29  
Section 8.3
 
Addresses for Notices.
 
31  
Section 8.4
 
Successors and Assigns.
 
32  
Section 8.5
 
Payment of Expenses and Taxes.
 
33  
Section 8.6
 
Right of Set-Off.
 
33  
Section 8.7
 
Governing Law.
 
34  
Section 8.8
 
Consent to Jurisdiction.
 
34  
Section 8.9
 
Waiver of Jury Trial
 
34  
Section 8.10
 
Interest.
 
35  
Section 8.11
 
Table of Contents and Captions.
 
35  
Section 8.12
 
Integration.
 
35  
Section 8.13
 
Counterparts.
 
36

Exhibit A—Form of Letters of Credit
Exhibit B—Form of Security Agreement
Exhibit C—Form of Standby Letter of Credit Application
Exhibit D—Form of Assignment and Acceptance
Schedule 1—Existing Letters of Credit
Schedule 2—Commitments and Notice Addresses of Lenders

ii

--------------------------------------------------------------------------------


AMENDED AND RESTATED LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT


        AMENDED AND RESTATED LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT dated
as of April 17, 2002 and amended and restated as of August 12, 2003 (as further
amended and supplemented from time to time, this "Agreement") by and among Arch
Reinsurance Ltd. ("Reinsurance"), Arch Reinsurance Company ("Arch Company"),
Alternative Re Limited ("Alternative") and Arch Insurance Company (formerly
known as First American Insurance Company) ("Arch Insurance," each of
Reinsurance, Arch Company, Alternative and Arch Insurance, individually, an
"Obligor" and collectively, the "Obligors"), the lenders from time to time party
to this Agreement (the "Lenders"), and Fleet National Bank ("Fleet"), as agent
for the Lenders (when acting in such capacity and not as a Lender or the Issuing
Lender, the "Agent") and as Issuing Lender (as defined below).

        WHEREAS, Fleet and the Obligors entered into a Letter of Credit and
Reimbursement Agreement dated as of April 17, 2002, which Letter of Credit and
Reimbursement Agreement was amended as of November 4, 2002 pursuant to that
certain Letter of Credit and Reimbursement Agreement Amendment No. 1, as of
November 27, 2002 pursuant to that certain Letter of Credit and Reimbursement
Agreement Amendment No. 2, as of January 1, 2003 pursuant to that certain Letter
of Credit and Reimbursement Agreement Amendment No. 3, as of March 27, 2003
pursuant to that certain Letter of Credit and Reimbursement Agreement Amendment
No. 4, and as of July 11, 2003 pursuant to that certain Letter of Credit and
Reimbursement Agreement Amendment No. 5 (as so amended and in effect immediately
prior to the Amendment Effective Date defined below, the "Existing Agreement");

        WHEREAS, the Obligors have requested that the Facility be increased to
an amount (including all Letter of Credit Obligations and Reimbursement
Obligations for each Obligor) not to exceed $250,000,000 in the aggregate, and
Fleet is amenable to such request provided that each of Barclays Bank and
Comerica Bank become Lenders party to this Agreement with Commitments of
$60,000,000 and $50,000,000, respectively;

        WHEREAS, Fleet has prior to the date hereof issued Letters of Credit for
the account of Reinsurance in the face amount of $162,234,763.58, for the
account of Arch Company in the face amount of $10,060,571.05, and for the
account of Arch Insurance in the face amount of $11,428,305.00, each of which
are further identified on Schedule 1 hereto and remain outstanding on the date
hereof (the "Existing Letters of Credit"), which Existing Letters of Credit
remain outstanding and shall be deemed to have been issued hereunder and
governed by the terms and conditions hereof;

        NOW, THEREFORE, the parties hereto agree to amend and restate the
Existing Agreement so that, as amended and restated, it provides in its entirety
as follows:

--------------------------------------------------------------------------------


ARTICLE I

DEFINITIONS AND INTERPRETATION


        Section 1.1    Definitions.    

        Unless the context clearly otherwise requires, the following terms shall
have the following respective meanings:

        Adjusted Collateral Value means, with respect to any Obligor and at any
date of determination, an amount equal to the sum of (A) (i) to the extent that
such Investments are comprised solely of U.S. Government Securities, 90% of the
market value of Investments in the Custodial Account established in the name of
such Obligor, or (ii) to the extent that such Investments are not comprised
solely of U.S. Government Securities, 86.96% of the market value of Investments
in the Custodial Account established in the name of such Obligor, and (B) 100%
of the amount of cash deposits in the Custodial Account established in the name
of such Obligor. The Investments shall be "marked to market" by the Custodian on
a daily basis but the Custodian shall provide only monthly reporting.

        Affiliate means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, "control" (including, with its correlative
meanings, "controlled by" and "under common control with") shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event: (i) any Person which owns directly or indirectly 20% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 20% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

        Aggregate Commitment means the sum of the Commitments of each of the
Lenders.

        Alternative means Alternative Re Limited, a Bermuda company.

        Amendment Effective Date means the date on which all of the conditions
set forth in Section 3.1 shall have been satisfied or waived by the Lenders and
the Agent.

        Applicable Insurance Regulatory Authority means the insurance department
or similar administrative authority or agency that has the principal regulatory
jurisdiction over an Obligor.

        Arch Company means Arch Reinsurance Company, a Nebraska corporation.

        Arch Insurance means Arch Insurance Company (formerly known as First
American Insurance Company), a Missouri corporation.

        Beneficiary means any Person designated a beneficiary of a Letter of
Credit issued pursuant to this Agreement.

2

--------------------------------------------------------------------------------

        Business Day means any day other than a Saturday, Sunday or any other
day on which commercial banks in Detroit, Michigan, Hartford, Connecticut or New
York, New York are authorized or required to close.

        Capital Lease means any lease which has been or should be capitalized on
the books of the lessee in accordance with GAAP.

        Capital Lease Obligations means, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease. For purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

        Closing means the delivery of the executed Fundamental Documents by the
parties thereto on the Amendment Effective Date.

        Closing Date means April 17, 2002.

        Collateral has the definition set forth in Section 2.10.

        Commitment means the obligation of each Lender to participate in the
issuance, extension, modification or amendment of any Letters of Credit in an
aggregate original face amount not to exceed the amount set forth opposite such
Lender's name on the signature pages hereto.

        Constituent Documents means, with respect to any Corporation, such
Corporation's certificate of incorporation, memorandum of association or other
similar document concerning the formation, organization and existence of such
Corporation required under the laws of the jurisdiction of organization of such
Corporation, and such Corporation's by-laws or other similar document required
under the laws of such jurisdiction of organization.

        Corporation includes companies, associations, corporations,
partnerships, limited liability companies and other legal entities of all kinds.

        Custodial Account shall have, with respect to any Obligor, the meaning
set forth in the Security Agreement executed and delivered by such Obligor.

        Custodian shall have the meaning set forth in the Custodian Agreement.

        Custodian Agreement means, collectively, any of the Custody Agreements
dated on or about the Closing Date between Fleet, as Custodian, and each of
Alternative, Reinsurance, Arch Company and Arch Insurance, a copy of which has
been or will be delivered to the Agent, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

        Default means any event or condition specified in Section 6.1, which,
upon the giving of notice, the lapse of time, or the happening of any further
condition, would become an Event of Default.

3

--------------------------------------------------------------------------------

        Dollar Equivalent means, with respect to any monetary amount in a
currency other than United States Dollars, at any date of determination thereof,
the amount of United States Dollars obtained by converting such currency
involved in such computation into United States Dollars at the spot rate for the
purchase of United States Dollars with the applicable currency as published in
the Financial Times (or any successor thereto) on the date of such
determination.

        Eligible Assignee means an Affiliate of a Lender or any commercial bank
having total assets in excess of $3,000,000,000 as determined by the assigning
Lender based on the most recent publicly available financial statements of such
bank.

        Event of Default has the definition set forth in Section 6.1.

        Expiry Date means the date set forth in a Letter of Credit as the
expiration date of such Letter of Credit, which is up to one year from the date
of issuance of such Letter of Credit; provided with respect to a Five-Year
Letter of Credit, such date may be up to five years from the date of issuance of
such Five-Year Letter of Credit.

        Facility means the Letters of Credit that the Issuing Lender is willing
to issue under this Agreement as determined in its sole and absolute discretion
in an amount (including all Letter of Credit Obligations and Reimbursement
Obligations for each Obligor) not to exceed at the time of issuance of any
Letter of Credit $250,000,000 (United States Dollars or the foreign currency
Dollar Equivalent of any of the following G7 nations: Canada, the European
Union, Japan and United Kingdom) in the aggregate.

        Facility Termination Date means August 11, 2004.

        Federal Funds Rate means, for any period, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any
Business Day, the Federal Funds Rate for such Business Day shall be the average
rate charged to the Agent on such Business Day on such transactions as
determined by the Agent.

        Fees means, collectively, the fees set forth or referred to in
Section 2.7.

        Five-Year Letter of Credit means any Letter of Credit issued for the
benefit of Lloyds of London or its affiliates under this Agreement having an
expiry date five years from the date of issue.

        Fundamental Documents means and includes each of the following for the
time being in force:

4

--------------------------------------------------------------------------------

        (a)   this Agreement;

        (b)   the Letters of Credit;

        (c)   the Security Agreement;

        (d)   the Custodian Agreement; and

        (e)   any other Security Documents.

        GAAP shall mean U.S. generally accepted accounting principles in effect
from time to time.

        Guarantee means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor's
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms "Guarantee" and "Guaranteed" used as a verb shall have a
correlative meaning.

        Indebtedness means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business; (c) indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of such Person; (e) Capital Lease Obligations
of such Person; (f) Guarantees by such Person of Indebtedness of others;
(g) Rate Hedging Obligations of such Person; and (h) any other obligation for
borrowed money or other financial accommodation which in accordance with GAAP or
SAP, as applicable, would be shown as a liability on the consolidated balance
sheet of such Person.

        Interest Rate means the rate of interest per annum equal to two
percentage points (2%) above the Prime Rate from time to time in effect, not to
exceed the maximum rate of interest permitted by applicable law.

        Investment means (i) U.S. Government Securities and (ii) debt securities
of corporate issuers which (x) are denominated in United States Dollars, (y) in
the aggregate have an average weighted minimum rating of not less than AA- by
S&P and Aa3 by Moody's and (z) individually

5

--------------------------------------------------------------------------------

have a minimum rating of not less than BBB by S&P and Baa2 by Moody's, provided,
however, that, for purposes of the foregoing clause (ii) and with respect to
each Obligor, no more than 10% of the aggregate Investments maintained in the
Custodial Account established in the name of such Obligor may consist of debt
securities of corporate issuers with a rating of A or BBB by S&P and A or Baa by
Moody's.

        ISP means the International Standby Practices (ISP 1998), International
Chamber of Commerce Publication No. 590.

        Issuing Lender means Fleet in its capacity as the Letter of Credit
issuing Lender.

        Lenders mean the banks and other financial institutions that are or
become parties to this Agreement and each of their respective successors and
permitted assigns, including the Issuing Lender.

        Letter(s) of Credit means the irrevocable standby letters of credit
issued under this Agreement, including the Existing Letters of Credit.

        Letter of Credit Obligations means, with respect to any Obligor, as at
any date of determination thereof, on an aggregate basis for all Letters of
Credit issued at the request of such Obligor, the maximum amount that could be
drawn by the Beneficiaries of such Letters of Credit (assuming, notwithstanding
any provision of a Letter of Credit to the contrary, that such Beneficiary was
then entitled to draw the full amount remaining available thereunder) but which
has not been drawn as of that date (for purposes of any Letters of Credit
denominated in the currency of Canada, the European Union, Japan or the United
Kingdom, the maximum amount that could be drawn by the Beneficiaries of such
Letters of Credit shall be deemed to be the Dollar Equivalent of such amount as
of such date).

        Lien means, with respect to any Property, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such
Property. For purposes of this Agreement, a Person shall be deemed to own
subject to a Lien any Property that it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement (other than an operating lease)
relating to such Property.

        Majority Lenders means, on any date of determination, Lenders which
collectively have on such date Pro Rata Shares of at least 66 and 2/3% in the
aggregate, provided, however, that notwithstanding the foregoing, in no event
shall fewer than two (2) of the Lenders be deemed to constitute the Majority
Lenders.

        Moody's means Moody's Investor Service, Inc. or any successor thereto.

        Net Worth means the excess of total assets over total liabilities of any
Person which shall be determined on a consolidated basis in accordance with
GAAP.

        Obligor means, individually, each of Alternative, Reinsurance, Arch
Company and Arch Insurance.

6

--------------------------------------------------------------------------------

        Parent means Arch Capital Group Ltd., a Bermuda company.

        Person means and includes an individual, a partnership, trust, estate,
corporation, company, unincorporated organization, limited liability company and
a government or any agency, instrumentality or political subdivision thereof.

        Prime Rate means the variable per annum rate of interest so designated
from time to time by the Agent as its prime rate. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate being charged to
any customer. Changes in the rate of interest resulting from changes in the
Prime Rate shall take place immediately without notice or demand of any kind.

        Prohibited Transaction means any transaction set forth in Section 406 of
ERISA or Section 4975 of the Internal Revenue Code for which there is no
applicable statutory or regulatory exemption (including a class exemption or an
individual exemption).

        Pro Rata Share means, with respect to each Lender, the percentage
participation of such Lender in the Aggregate Commitment, as set forth on
Schedule 2 hereto, provided, however, that with respect to any portion of a
drawing for which the Issuing Lender has not requested that the other Lenders
pay to the Issuing Lender their respective Pro Rata Shares of such drawing in
accordance with Section 2.1(c) hereof, and solely for purpose of allocating the
repayment of any such drawing (and not for the purpose of allocating any fees
payable hereunder or any voting or consent rights provided hereunder), the
Issuing Lender's Pro Rata Share shall be deemed to be 100% and the Pro Rata
Share of each of the other Lenders shall be deemed to be 0%.

        Property means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

        Rate Hedging Obligations means, for any Person, any and all net
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party's assets, liabilities or exchange
transactions, including but not limited to, dollar-denominated or cross-currency
interest rate exchange agreements, forward currency exchange agreements,
interest rate cap or collar protection agreements, forward rate currency or
interest rate options, puts and warrants, or any similar derivative
transactions, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.

        Reimbursement Obligations means, with respect to any Obligor, all
obligations of such Obligor pursuant to Section 2.2 to reimburse the Agent for
the account of the Issuing Lender and, subject to Section 2.3(a), the other
Lenders, for payments made by the Lenders upon any drawings under any Letter of
Credit issued at the request of such Obligor and to pay to the Agent for the
account of the Issuing Lender and, subject to Section 2.3(a), the other Lenders,
all other amounts that are payable by such Obligor to the Lenders pursuant to
this Agreement and the

7

--------------------------------------------------------------------------------

other Fundamental Documents. For purposes of drawings under any Letters of
Credit denominated in the currency of Canada, the European Union, Japan or the
United Kingdom, the amount of such drawing shall be deemed to be the Dollar
Equivalent of such amount as of the date of repayment of such drawing, provided,
however, that, solely for the purpose of determining an Obligor's compliance
with the requirements of Section 5.1(c) hereof and Section 1 of the applicable
Security Agreement on any given date, the amount of any such unreimbursed
drawing shall be deemed to be the Dollar Equivalent of such amount as of such
date.

        Reinsurance means Arch Reinsurance Ltd., a Bermuda company.

        Responsible Officer means, with respect to the Agent and any Lender, the
Person or Persons to whom for the time being communications are required to be
addressed pursuant to the provisions of any relevant document, and with respect
to any Corporation other than the Agent or any Lender, any director, chairman of
the Board of Directors, the managing director, any deputy managing director, the
president, any vice president, the secretary, any assistant secretary, the
treasurer, any assistant treasurer or any attorney-in-fact authorized to perform
functions similar to those performed by any of the above-mentioned officers.

        SAP means the accounting procedures and practices prescribed or
permitted by the Applicable Insurance Regulatory Authority, applied on a basis
consistent with those that are to be used in making the calculations for
purposes of determining compliance with this Agreement.

        SAP Financial Statements means the financial statements of an Obligor
which have been submitted or are required to be submitted to the Applicable
Insurance Regulatory Authority.

        S&P shall mean Standard & Poor's Rating Services, a division of The
McGraw Hill Companies, Inc. or any successor thereto.

        Security Agreement means, collectively, each of the Amended and Restated
Security Agreements dated on or about the date hereof, substantially in the form
of Exhibit B hereto, between the Agent and each Obligor, as the same may be
amended, supplemented, restated or otherwise modified from time to time securing
its obligations under this Agreement and the Letters of Credit.

        Security Documents means, collectively, the Security Agreement and each
other instrument or agreement that secures or guarantees the Reimbursement
Obligations.

        Tax means any present or future tax, rate, duty, impost, governmental
charge or levy, including, without limitation thereto, any corporation, income
(other than any taxes imposed on or measured by the gross income or profits of
any Lender), value added, capital gains, sales, transfer, use, excise,
occupation, franchise, property, stamp or other tax or duty and any license,
registration and recording fee and all penalties, fines, interest imposed,
assessed or otherwise payable in respect of any of the foregoing and all
deductions or withholdings required to be made in respect of any of the
foregoing levied, assessed, charged or required by any government or taxing
authority in any country.

8

--------------------------------------------------------------------------------

        U.S. Government Securities means securities that are direct obligations
of, and obligations the timely payment of principal and interest on which is
fully guaranteed by, the United States, or any agency or instrumentality of the
United States the obligations of which are backed by the full faith and credit
of the United States and in the form of conventional bills, bonds, and notes. In
no event shall U.S. Government Securities include any security providing for the
payment of interest only.

        Section 1.2 Interpretation.

        (a)   The terms "hereof," "hereunder" and "herein" refer to this
Agreement as a whole.

        (b)   References by number to Sections, Schedules and Exhibits refer to
the Sections, Schedules and Exhibits of this Agreement unless otherwise stated.

        (c)   The singular form of any word also refers to the plural form of
such word, and vice versa, and any word of any particular gender includes the
correlative words of the other genders.

        (d)   Any references in this Agreement to one or more items preceded by
the word "including" shall not be deemed limited to the stated items but shall
be deemed without limitation.


ARTICLE II

TERMS OF THE LETTER OF CREDIT FACILITY


        Section 2.1    The Letters of Credit.    

        (a)   On the terms and subject to the further conditions hereinafter set
forth and upon satisfaction of the conditions set forth in Article III, the
Issuing Lender hereby agrees to issue on and after the Amendment Effective Date
Letters of Credit, each dated the date of its issuance, substantially in the
form of Exhibit A hereto and in the aggregate issued at any one time in a face
amount not to exceed $250,000,000 (United States Dollars)(provided that at the
time of issuance of any Five-Year Letter of Credit the face amount of all
Five-Year Letters of Credit outstanding after giving effect to the issuance
thereof in the aggregate shall not exceed $110,000,000 (United State Dollars)).
and so long as (after giving effect to the issuance of the requested Letter of
Credit) the Adjusted Collateral Value for any Obligor is not less than the sum
of all amounts then outstanding with respect to the Letter of Credit Obligations
and Reimbursement Obligations for such Obligor, as more specifically set forth
below in Section 2.1(b). Each such Letter of Credit shall be irrevocable and,
unless its terms provide otherwise, shall expire on the Expiry Date. Each such
Letter of Credit (other than the Five-Year Letters of Credit) shall contain
language substantially as follows: "This Letter of Credit shall be deemed
automatically extended without amendment for one year from the expiration date
or any future expiration date, unless thirty (30) days prior to any expiration
date, we notify you by registered mail that this Letter of Credit will not be
renewed for any such additional period." So long as any Letter of Credit
(including any Five-Year Letter of Credit) is outstanding and has not expired,
this Agreement shall continue to be in full force and effect with respect to
such Letter of Credit, provided, however, that no Letter

9

--------------------------------------------------------------------------------

of Credit shall be renewed, nor shall any Letter of Credit be issued, on or
after the Facility Termination Date.

        (b)   An Obligor may, from time to time, request that the Issuing Lender
issue Letters of Credit during the period from the date hereof to but not
including the Facility Termination Date in an aggregate face amount (together
with the Letter of Credit Obligations and Reimbursement Obligations for such
Obligor) at any time issued up to but not exceeding the Facility; provided
however, (i) the aggregate amount of Letter of Credit Obligations and
Reimbursement Obligations for such Obligor at any time issued shall not exceed
the Adjusted Collateral Value for such Obligor and (ii) the aggregate face
amount of all Letters of Credit issued under this Agreement, at the time of
issuance of any Letter of Credit, shall not exceed $250,000,000 (United States
Dollars). The Obligor shall make such request by executing and delivering to the
Agent and the Issuing Lender the Issuing Lender's then standard form standby
letter of credit application and related documentation (in hardcopy and/or
electronic format acceptable to the Issuing Lender). The current standard form
standby letter of credit application is attached as Exhibit C hereto. If there
shall exist any inconsistency between the terms of this Agreement (and the
Security Documents) and any such documentation relating to a Letter of Credit
issued under this Section 2.1(b), the terms of this Agreement (and the Security
Documents) shall control. The Agent shall, on a monthly basis, provide each of
the Lenders with a schedule identifying each issued and outstanding Letter of
Credit, on an Obligor-by-Obligor basis, which schedule shall separately identify
any Five-Year Letters of Credit.

        (c)   Each of the other Lenders severally agrees to participate with the
Issuing Lender in the extension of credit arising from the issuance of the
Letters of Credit in an amount equal to such Lender's Pro Rata Share of such
extension of credit, and the issuance of a Letter of Credit shall be deemed a
confirmation to the Issuing Lender of such participation in such amount. The
Issuing Lender shall request that the other Lenders pay to the Issuing Lender
their respective Pro Rata Shares of any unreimbursed draw under any Letter of
Credit by contacting each Lender telephonically at any time after the Issuing
Lender has received notice of or request for such draw, and specifying the
amount of such draw, such Lender's Pro Rata Share thereof, and the date on which
such draw is to be made or was made, provided, however, that the Issuing Lender
shall not request the other Lenders to make any payment under this
Section 2.1(c) in connection with any portion of a draw for which the Issuing
Lender has been reimbursed by the applicable Obligor (unless such reimbursement
has been thereafter rescinded or recovered by the applicable Obligor). Upon
receipt of any request for payment from the Issuing Lender, each of the other
Lenders shall pay to the Issuing Lender such Lender's Pro Rata Share of the
unreimbursed portion of such draw, together with, if such amount is not paid to
the Issuing Lender within one (1) Business Day of the Issuing Lender's request
for payment, interest thereon at a per annum rate equal to the Federal Funds
Rate from the date of such draw to the date on which such Lender makes payment.
Each Lender's obligation to make such payment to the Issuing Lender shall be
absolute, unconditional and irrevocable and shall not be affected by any
circumstance whatsoever, including the occurrence or continuance of any Event of
Default, or the failure of any other Lender to make any payment under this
Section 2.1(c), and each Lender further agrees that such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

10

--------------------------------------------------------------------------------




        (d)   The Existing Letters of Credit shall be deemed to have been issued
pursuant to the terms of Section 2.1(a) hereof and shall be participated in by
the Lenders as set forth in Section 2.1(c). This Agreement shall constitute all
of the terms and conditions with respect to the Existing Letters of Credit and
supersedes any and all prior agreements, oral or written (other than the
Existing Letters of Credit themselves and the related standby letter of credit
applications, each of which shall remain in full force and effect), between the
Issuing Lender and the Obligors with respect to the Existing Letters of Credit.

        Section 2.2    Reimbursement; Lender's Responsibility.    

        (a)   The Issuing Lender shall notify the Agent, the other Lenders and
the applicable Obligor of a drawing under any Letter of Credit issued at the
request of such Obligor on or prior to the date of payment of such drawing by
contacting the Agent, the other Lenders and such Obligor telephonically.
Reimbursement by such Obligor of the amount of each such drawing is due and
payable in full (i) on the same day that the Issuing Lender honors such drawing,
if the foregoing notice is received before 1:00 p.m. (Connecticut time) on the
date of such drawing or (ii) on the Business Day immediately following the date
of such drawing, if the foregoing notice is received after 1:00 p.m.
(Connecticut time) on the date of such drawing, and each Obligor absolutely and
unconditionally agrees to pay or cause to be paid to the Agent, for the account
of the Issuing Lender and, subject to Section 2.3(a), the other Lenders, on such
date, without demand, the amount of any drawing under a Letter of Credit issued
at the request of such Obligor.

        (b)   Each Obligor, absolutely and unconditionally, agrees to pay, or
cause to be paid, to the Agent for the account of the Issuing Lender and,
subject to Section 2.3(a), the other Lenders, on demand, interest at the
Interest Rate on any amount (including on overdue interest to the extent
permitted by law) due by such Obligor hereunder that is not paid when due, for
each day such amount is unpaid.

        (c)   Except as set forth in Section 2.7 and Section 8.5(a), each
Obligor shall be liable to the Agent and the Lenders only for those amounts that
are incurred by the Lenders hereunder or under the Security Agreement executed
by such Obligor and shall have no liability for the obligations of any other
Obligor, it being acknowledged and agreed by the Agent and the Lenders that the
execution and delivery of this Agreement by more than one Obligor is for
purposes of convenience only and that each Obligor is deemed to have entered
into a completely separate reimbursement and security arrangement with the Agent
and the Lenders and with no other parties.

        Section 2.3    Pro Rata Treatment.    

        (a)   Except as otherwise provided herein, (i) the Letter of Credit
Obligations and the Reimbursement Obligations shall be made or allocated among
the Lenders pro rata according to their respective Pro Rata Shares, (ii) each
payment of the Reimbursement Obligations and interest thereon shall be made or
shared among the Lenders pro rata according to their respective Pro Rata Shares
and (iii) each payment of the fees hereunder (other than the Letter of Credit
issuance fees described in Sections 2.7(a)(i), (ii) and (iii) hereof, which
shall be allocated among

11

--------------------------------------------------------------------------------

the Lenders as specifically provided in such Sections, and the charges, costs
and fees described in Section 2.7(v) hereof, which shall be retained by the
Issuing Lender) shall be shared among the Lenders pro rata according to their
respective Pro Rata Shares.

        (b)   If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of the Reimbursement Obligations due to it (other than pursuant to
Section 2.6) in excess of its Pro Rata Share of payments on account of the
Reimbursement Obligations due to all of the Lenders, such Lender shall forthwith
purchase from the other Lenders such participation in the Reimbursement
Obligations as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is then recovered from such purchasing Lender,
such purchase from such Lender shall be rescinded and each other Lender shall
repay to the purchasing Lender the purchase price to the extent of such
recovery, together with an amount equal to such Lender's ratable share
(according to the proportion of (i) the amount of such Lender's required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each Obligor agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.3(b)
may, to the fullest extent permitted by law, exercise all of its rights of
payment (including the right of setoff) with respect to such participation as
fully as if such Lender were the direct creditor of the Obligor in the amount of
such participation.

        Section 2.4    Obligations of Issuing Lender.    

        Whenever the Issuing Lender receives a demand for payment under a Letter
of Credit, it will promptly examine the demand to determine whether or not it is
in conformity with such Letter of Credit under which it is presented.

        Section 2.5    Unconditional Obligations of the Obligors.    

        Each Obligor agrees with the Agent and the Lenders that the following
provisions shall apply with respect to each Letter of Credit issued for its
account:

(a)Except as otherwise expressly stated in any Letter of Credit, but without
limiting any provision of this Agreement or any Letter of Credit, there may be
accepted or honored as complying with such Letter of Credit any documents of any
character that comply with the provisions and interpretations contained in the
ISP.

(b)Neither the Agent, the Issuing Lender, any other Lender nor any of their
respective correspondents or agents shall be responsible for: (i) the truth or
accuracy of any statement contained in any document received under the Letters
of Credit; (ii) the validity, sufficiency or genuineness of any such document
believed by the Issuing Lender in good faith and in the exercise of ordinary
care to be valid, even if wholly fraudulent or forged; (iii) any breach of
contract between an Obligor or any other Person and the beneficiary of any
Letter of Credit; (iv) interruptions or delays in the transmission or delivery
of messages, by

12

--------------------------------------------------------------------------------

mail, courier service or electronic means, whether in cipher or not; (v) any
errors or omissions in the translation of any document; (vi) failure or delay in
giving any notice or in complying with any other formality; (vii) delay in
arrival or failure to arrive of any property or required instrument or document;
(viii) failure of any document to bear adequate reference to a Letter of Credit,
or failure of any Person to note the amount of any payment on the reverse side
of a Letter of Credit or to surrender or to take up a Letter of Credit or to
send forward documents as required by the terms of a Letter of Credit, each of
which provisions, if contained in a Letter of Credit itself, it is agreed may be
waived by the Issuing Lender; (ix) the fact that any instructions, oral or
written, given to the Issuing Lender purporting to have been given by or on
behalf of any Obligor and believed by the Issuing Lender in good faith and in
the exercise of ordinary care to be valid which pertain to the issuance of any
Letter of Credit, any extension, increase or other modification of any Letter of
Credit or other action to be taken or omitted with reference thereto, were
wholly or partly insufficient, erroneous, unauthorized or fraudulent; or (x) any
other act or omission as to which banks are relieved from responsibility under
the terms of the ISP, provided that none of the contingencies referred to in
subparagraphs (i) through (x) of this paragraph (b) is attributable to the gross
negligence or willful misconduct of the Issuing Lender or any of its
correspondents or agents, provided, further, that the Agent and the Lenders
(other than the Issuing Lender) shall have no liability for and shall not be
responsible for the gross negligence or willful misconduct of the Issuing Lender
or any of its correspondents or agents; but the happening of any one or more of
such contingencies shall not affect, impair or prevent the vesting of any of the
rights or powers of the Agent, the Issuing Lender, or any other Lender
hereunder.

(c)Each Obligor will, without expense to the Agent, the Issuing Lender, or any
other Lender, procure or cause to be procured promptly all necessary licenses
which are required with respect to the transaction(s) which is/are the subject
of any Letter of Credit issued for such Obligor or to which any such Letter of
Credit relates, will comply with or cause to be complied with all applicable
governmental regulations in regard thereto, and will furnish or cause to be
furnished to the Agent such documents and certificates in respect thereof as the
Agent and/or the Issuing Lender may reasonably require.

(d)Each Obligor hereby agrees to indemnify and hold harmless the Agent, the
Issuing Lender and each of the other Lenders from and against all liability,
loss or expense (including reasonable legal fees, court costs and other expenses
which the Agent, the Issuing Lender or such other Lenders may incur in enforcing
their rights hereunder) incurred as a consequence of (i) any failure on the part
of such Obligor duly to perform its agreements contained in this Section 2.5,
(ii) any action taken or omitted by the Issuing Lender or any of its
correspondents in relation to any Letter of Credit issued at the request of or
on behalf of such Obligor, or (iii) any claims asserted by any party to any
transaction in connection with which such Letters of Credit are issued, except
such liability, loss or

13

--------------------------------------------------------------------------------

expense, if any, as is incurred as a result of the gross negligence or willful
misconduct on the part of the Issuing Lender or of any of its correspondents.

        Section 2.6    Regulatory Requirements; Additional Costs.    

        Each Obligor shall pay to the Lenders from time to time upon demand such
amounts as any of the Lenders determines in its sole discretion is necessary to
compensate such Lender for any costs attributable to the Issuing Lender's
issuing or having outstanding, or such Lender's participation in, or such
Lender's making payment under, any Letter of Credit issued at the request of
such Obligor resulting from the application of any domestic or foreign law or
regulation or the interpretation or administration thereof applicable to such
Lender regarding any reserve, assessment, capitalization (including the cost of
maintaining capital sufficient to permit issuance of the Letters of Credit,
provided the cost attributed to the Letters of Credit is determined in good
faith by any reasonable method) or similar requirement whether existing at the
time of issuance of any such Letter of Credit or adopted thereafter, including,
without limitation, any reduction in amounts receivable hereunder as a result of
any change in applicable law, treaty, regulation, policy or directive, or the
imposition of any Tax or increase in any existing Tax, applicable to the
transactions contemplated hereunder or the commitments of the Lenders hereunder.

        Section 2.7    Fees.    

        (a)   Each Obligor agrees to pay the following fees with respect to
Letters of Credit issued at the request of such Obligor:

        (i)    a Letter of Credit issuance fee payable quarterly in arrears (and
calculated based upon a 360-day year and actual days elapsed) on the last
Business Day of each March, June, September and December with respect to each
Letter of Credit outstanding during such quarter (other than a Five-Year Letter
of Credit) in an amount equal to .50% per annum of the maximum face amount of
such Letter of Credit, which Letter of Credit issuance fee shall be payable to
the Agent for the account of the Issuing Lender and the other Lenders and,
notwithstanding Section 2.3(a) hereof, shall be distributed (for the period
after the Amendment Effective Date only; all amounts payable with respect to the
period from July 1, 2003 through the Amendment Effective Date to be retained by
the Agent) among the Lenders as follows: (A) to the Issuing Lender, an amount
equal to .50% per annum of the Issuing Lender's Pro Rata Share of the maximum
face amount of such Letter of Credit and an amount equal to .05% per annum of
the other Lenders' Pro Rata Shares of the maximum face amount of such Letter of
Credit, and (B) to each of the other Lenders, an amount equal to .45% per annum
of such Lender's Pro Rata Share of the maximum face amount of such Letter of
Credit;

        (ii)   notwithstanding Section 2.7(a)(i) hereof, in the event that
either Alternative or Arch Insurance requests the issuance of a Letter of Credit
(other than a Five-Year Letter of Credit) hereunder and the Collateral consists
solely of U.S. Government Securities, the Letter of Credit issuance fee payable
quarterly in arrears with respect to such Letter of Credit shall be an amount
equal to .30% per annum (calculated based upon a 360-day year and actual days
elapsed) of the maximum face amount of the Letter of Credit, which Letter of
Credit

14

--------------------------------------------------------------------------------

issuance fee shall be payable to the Agent for the account of the Issuing Lender
and the other Lenders and, notwithstanding Section 2.3(a) hereof, shall be
distributed (for the period after the Amendment Effective Date only; all amounts
payable with respect to the period from July 1, 2003 through the Amendment
Effective Date to be retained by the Agent) among the Lenders as follows: (A) to
the Issuing Lender, an amount equal to .30% per annum of the Issuing Lender's
Pro Rata Share of the maximum face amount of such Letter of Credit, and (B) to
the other Lenders, an amount equal to .30% per annum of such Lender's Pro Rata
Share of the maximum face amount of such Letter of Credit

        (iii)  a Five-Year Letter of Credit issuance fee payable quarterly in
arrears (and calculated based upon a 360-day and actual days elapsed) on the
last Business Day of each March, June, September and December with respect to
each Five-Year Letter of Credit in an amount equal to .65% per annum of the
maximum face amount of such Five-Year Letter of Credit outstanding during such
quarter, which Letter of Credit issuance fee shall be payable to the Agent for
the account of the Issuing Lender and the other Lenders and, notwithstanding
Section 2.3(a) hereof, shall be distributed (for the period following the
Amendment Effective Date; all amounts payable with respect to the period from
July 1, 2003 through the Amendment Effective Date to be retained by the Agent)
among the Lenders as follows: (A) to the Issuing Lender, an amount equal to .65%
per annum of the Issuing Lender's Pro Rata Share of the maximum face amount of
such Letter of Credit and an amount equal to .10% per annum of the other
Lenders' Pro Rata Shares of the maximum face amount of such Letter of Credit,
and (B) to the other Lenders, an amount equal to .55% per annum of such Lender's
Pro Rata Share of the maximum face amount of such Letter of Credit;

        (iv)  if the entire amount of any Reimbursement Obligation or any Letter
of Credit issuance fee is not paid in full within ten (10) days after the same
is due, a late fee equal to five percent (5%) of the required payment to be paid
to the Agent for the account of the Issuing Lender and, subject to
Section 2.3(a), the other Lenders; and

        (v)   all other charges, costs and fees customarily imposed by the
Issuing Lender in connection with the issuance of letters of credit, which
charges, costs and fees shall be paid to the Agent for the account of the
Issuing Lender.

        (b)   Reinsurance agrees to pay the following fees:

        (i)    a Letter of Credit unused fee to be paid to the Agent for the
account of the Issuing Lender and, subject to Section 2.3(a), the other Lenders,
payable quarterly in arrears (and calculated based upon a 360-day year and
actual days elapsed) on the last Business Day of each March, June, September and
December, commencing on September 30, 2003 equal to .15% per annum of an amount
equal to $250,000,000 minus the total Letter of Credit Obligations from time to
time outstanding, provided, that for purposes of the Letter of Credit unused fee
payable on September 30, 2003, such fee shall, for the period from the period
from July 1, 2003 through the Amendment Effective Date, be equal to .15% per
annum of an amount equal to $200,000,000 minus the total Letter of Credit
Obligations from time to time outstanding, and for the period from the Amendment
Effective Date through September 30, 2003, be equal to .15% per annum

15

--------------------------------------------------------------------------------

of an amount equal to $250,000,000 minus the total Letter of Credit Obligations
from time to time outstanding; and

        (ii)   a Letter of Credit upfront fee to be paid to the Agent for the
account of the Issuing Lender and, subject to Section 2.3(a), the other Lenders,
prior to or on the Amendment Effective Date equal to .075% of the Facility.

        Section 2.8    Payments and Computations.    

        (a)   All payments to be made by or on behalf of an Obligor under this
Agreement shall be made to the Agent, for the account of the Issuing Lender and,
subject to Section 2.3(a), the other Lenders, not later than 3:00 p.m.
Connecticut time, on the date when due, in United States Dollars, in immediately
available funds by federal funds wire to the Agent at:

ABA No.   011900571
For Credit to Account No.
 
151035110055
Fleet Bank Connecticut
Commercial Loan Services
Bank/Obligor #: 20 / 0000274563
Reference: Arch Capital Group Ltd.

        or to such other address or account, or to the attention of such other
Person as the Agent shall notify the applicable Obligor.

        All payments by the Obligors under this Agreement shall be made without
setoff or counterclaim and free and clear of, and without deduction for, any
taxes (other than any taxes imposed on or measured by the gross income or
profits of any Lender), levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature now or
hereafter imposed or levied by any country or any political subdivision thereof
or taxing or other authority therein unless the Obligors are compelled by law to
make such deduction or withholding. If any such obligation is imposed upon any
Obligor with respect to any amount payable by it hereunder, it will pay to
Agent, on the date on which such amount becomes due and payable hereunder and in
United States Dollars, such additional amount as shall be necessary to enable
each Lender to receive the same net amount which it would have received on such
due date had no such obligation been imposed upon such Obligor. If, at any time,
any Lender, or any permitted assignee of such Lender hereunder (an "Assignee"),
is organized under the laws of any jurisdiction other than the United States or
any state or other political subdivision thereof, such Lender or the Assignee
shall deliver to the Obligors, through the Agent, on the date it becomes a party
to this Agreement, and at such other times as may be necessary in the
determination of the Obligors in their reasonable discretion, such certificates,
documents or other evidence, properly completed and duly executed by such Lender
or the Assignee (including, without limitation, Internal Revenue Service
Form W-8BEN or W-8ECI, as appropriate, or any successor form prescribed by the
Internal Revenue Service) to establish that such Lender or the Assignee is not
subject to deduction or withholding of United States Federal Income Tax under
Section 1441 or 1442 of the Internal Revenue Code or otherwise (or under

16

--------------------------------------------------------------------------------

any comparable provisions of any successor statute) with respect to any payments
to such Lender or the Assignee of principal, interest, fees or other amounts
payable hereunder. The Obligors shall not be required to pay any additional
amount to such Lender or any Assignee under this Section 2.8(a) if such Lender
or such Assignee shall have failed to satisfy the requirements of the
immediately preceding sentence; provided that if any Lender or any Assignee
shall have satisfied such requirements on the date it became a party to this
Agreement, nothing in this Section 2.8(a) shall relieve the Obligors of their
obligation to pay any additional amounts pursuant to this Section 2.8(a) in the
event that, as a result of any change in applicable law, such Lender or such
Assignee is no longer properly entitled to deliver certificates, documents or
other evidence at a subsequent date establishing the fact that such Lender or
the Assignee is not subject to withholding as described in the immediately
preceding sentence.

        (b)   The Agent shall disburse to the Issuing Lender and, subject to
Section 2.3(a), the other Lenders each such payment received by the Agent
therefor promptly upon receipt in like funds as received. If such payment is not
made available by the Agent to any Lender within one (1) Business Day of the
Agent's receipt of payment from the applicable Obligor, such Lender shall be
entitled to recover such amount from the Agent with interest thereon at a rate
per annum equal to the Federal Funds Rate.

        (c)   All payments made by or on behalf of an Obligor hereunder shall be
applied first to the payment of all fees, expenses and other amounts due to the
Lenders (excluding principal and interest) by such Obligor, then to accrued
interest with respect to the Reimbursement Obligations of such Obligor, and the
balance on account of outstanding principal with respect to the Reimbursement
Obligations of such Obligor; provided, however, that upon the occurrence and
during the continuation of an Event of Default, payments will be applied to the
obligations of such Obligor to the Lenders as the Agent determines in its sole
discretion (but not to the obligations of any other Obligor).

        (d)   All payments which shall be due hereunder on a day that is not a
Business Day shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension.

        (e)   Computations of interest hereunder and computations of fees stated
to be on an annual basis shall be made on the basis of a year of 360 days for
the actual number of days elapsed (including the first day but excluding the
last day).

        Section 2.9    Failure to Pay the Agent.    

        The Agent may assume that each Obligor has made such payment in full to
the Agent on the due date therefor and the Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent an Obligor shall
not have so made such payment in full to the Agent, such Lender shall repay to
the Agent forthwith upon demand such amount distributed to such Lender, together
with interest thereon, for each day from the date such amount is distributed to
such Lender until the date such Lender repays such amount to the Agent, at the
Federal Funds

17

--------------------------------------------------------------------------------

Rate. A certificate of the Agent submitted to any Lender with respect to any
amount owing by such Lender under this Section 2.9 shall be conclusive in the
absence of demonstrable error.

        Section 2.10    Collateral Security.    

        All of the obligations of each Obligor to the Agent, the Issuing Lender
and the other Lenders under this Agreement and the other Fundamental Documents
shall be secured by a security interest and pledge granted by such Obligor, as
security for such Obligor's obligations under this Agreement and the Letters of
Credit issued at the request of such Obligor, in favor of the Agent, for the
benefit of the Agent and the ratable benefit of the Lenders, in the securities
and other collateral described in the applicable Security Agreement (together
with all property or interests therein and all income therefrom and proceeds
thereof, collectively, the "Collateral").


ARTICLE III

CONDITIONS OF ISSUANCE OF LETTERS OF CREDIT


        Section 3.1    Conditions Precedent to Closing and Issuance of Initial
Letters of Credit.    

        The obligations of the Issuing Lender (in its sole and absolute
discretion) to issue any Letter of Credit under this Agreement on or after the
Amendment Effective Date are subject to the satisfaction, prior to or
concurrently with the issuance of any such Letter of Credit, of the following
conditions precedent:

        (a)   Fundamental Documents. Each of the Obligors shall have executed
and delivered to the Agent, with original executed copies for each Lender, each
Fundamental Document required hereunder, which shall be in full force and
effect.

        (b)   Proof of Corporate Action. The Agent shall have received, with
original executed copies for each Lender, a certificate of the Secretary or an
Assistant Secretary, or the equivalent thereof, of each Obligor, dated the date
hereof, setting forth resolutions of the Board of Directors, or the equivalent
thereof, of such Obligor approving the transactions contemplated by this
Agreement and the other Fundamental Documents and authorizing the execution,
delivery and performance by such Person of this Agreement and the other
Fundamental Documents to which such Person is a party, which certificates shall
state that such resolutions are in full force and effect without amendment.

        (c)   Incumbency Certificates. The Agent shall have received, with
original executed copies for each Lender, a certificate of the Secretary or
Assistant Secretary, or the equivalent thereof, of each Obligor, dated the date
hereof, setting forth the names and containing a specimen signature of each
officer and director of such Person authorized to sign this Agreement and the
other Fundamental Documents to which such Person is a party and to give notices
and to take other action on behalf of such Obligor hereunder and in relation to
the Collateral.

        (d)   Bermuda Requirements. The Agent shall have received a certificate
of compliance issued by the Bermuda Regulatory Authority (Registrar of Companies
and the

18

--------------------------------------------------------------------------------

Bermuda Monetary Authority) for each of the Parent, Alternative and Reinsurance,
in form and substance satisfactory to the Agent.

        (e)   Legal Opinions. The Agent shall have received signed legal
opinions of counsel for each Obligor, with original executed copies for each
Lender, each in form and substance satisfactory to the Agent, which opinions
shall be addressed to and allow reliance thereon by the Agent and each of the
Lenders and their respective successors and permitted assigns.

        (f)    Proceedings and Documents. All corporate and other proceedings
and all other matters in connection with the transactions contemplated by this
Agreement (including, without limitation, all regulatory and third party
approvals), the other Fundamental Documents and all other documents incidental
hereto and thereto, including all opinions of counsel, shall be reasonably
satisfactory in form and substance to the Agent.

        Section 3.2    Additional Conditions Precedent to the Issuance of
Letters of Credit.    

        The obligations of the Issuing Lender to issue any Letter of Credit
under this Agreement on or after the Amendment Effective Date (including
pursuant to Section 2.1(a)) are subject to the further conditions precedent
that, both immediately prior to the issuance of such Letter of Credit and also
after giving effect thereto:

        (a)   no Default shall have occurred and be continuing;

        (b)   the representations and warranties made by each Obligor in this
Agreement and each of the Fundamental Documents shall be true and complete on
and as of the date of the issuance of such Letter of Credit with the same force
and effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);

        (c)   there has been no material adverse change in the financial
condition, operations, properties, business or prospects of the Parent or any
Obligor since the date of this Agreement;

        (d)   the Issuing Lender and the Agent shall have received a request for
a Letter of Credit as provided in Section 2.1(b);

        (e)   the Issuing Lender and the Agent shall have received evidence
satisfactory to it (i) that the Adjusted Collateral Value of the Obligor
requesting the issuance of the Letter of Credit is not less than the sum of all
amounts then outstanding with respect to Letter of Credit Obligations and
Reimbursement Obligations of such Obligor, taking into account the amount of the
requested Letter of Credit, (ii) that each of the Investments utilized in the
calculation of such Obligor's Adjusted Collateral Value has been deposited into
the Custodial Account maintained by such Obligor, and (iii) that the aggregate
face amount of all Letters of Credit issued under this Agreement (taking into
account the requested Letter of Credit) does not exceed $250,000,000 (United
States Dollars);

        (f)    the Net Worth of the Parent shall be no less than $750,000,000;
and

19

--------------------------------------------------------------------------------




        (g)   with respect to any Letter of Credit requested by Arch Insurance,
such Letter of Credit shall be issued solely for purposes of reinsurance and in
connection with securing real estate leases for Arch Insurance.

        Each request for a Letter of Credit by an Obligor hereunder shall
constitute a certification by the Obligor to the effect set forth in the
preceding sentence (both as of the date of such notice and, unless the Obligor
otherwise notifies the Lender prior to the date of such Letter of Credit
issuance, as of the date of such issuance).


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


        In order to induce the Agent and the Lenders to enter into this
Agreement and the Issuing Lender to issue the Letters of Credit, each Obligor
for itself hereby represents and warrants that:

        Section 4.1    Corporate Existence and Power.    

        Such Obligor (a) is a company or corporation duly organized, validly
existing without limitation of its corporate existence and in good standing
under the laws of its jurisdiction of organization and (b) has adequate power
and authority and legal right to own or hold under lease the properties it
purports to own or to hold under lease and to carry on the business in which it
is engaged or presently proposes to engage. Such Obligor has adequate power and
authority to enter into this Agreement and each of the other Fundamental
Documents to which it is a party, to borrow hereunder, to create the Collateral
for the Reimbursement Obligations contemplated by this Agreement and the
Security Documents and to perform its obligations under this Agreement and each
of the other Fundamental Documents to which it is or is to become a party as
contemplated by this Agreement.

        Section 4.2    Authority.    

        The execution and delivery by such Obligor of this Agreement and each
other Fundamental Document to which it is or is to become a party as
contemplated hereby, the obtaining of Letters of Credit hereunder, the pledging
of the Collateral for the Reimbursement Obligations contemplated by this
Agreement and the Security Documents and the performance by such Obligor of its
obligations in respect of this Agreement and the other Fundamental Documents in
accordance with their respective terms, have been duly authorized by all
necessary corporate action on the part of such Obligor and do not and will not
(a) contravene any provision of the Constituent Documents of such Obligor,
(b) conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under or, except as contemplated by this Agreement,
result in the creation or imposition of any Lien pursuant to the terms of any,
mortgage, indenture, deed of trust, security agreement, pledge agreement, charge
or other instrument to which such Obligor or any of its respective property is
bound, (c) violate any law, governmental rule, regulation, order or decree of
any court or administrative agency or governmental officer applicable to and
binding upon such Obligor, (d) require any waiver, consent or other action by
any governmental or regulatory authority or by any trustee or holder

20

--------------------------------------------------------------------------------

of any Indebtedness or obligations of such Obligor or (e) require the approval
of the shareholders of such Obligor.

        Section 4.3    Binding Effect of Agreement and Other Fundamental
Documents.    

        (a)   This Agreement has been duly executed and delivered by such
Obligor and the agreements contained herein constitute, and the agreements
contained in each other Fundamental Document to which such Obligor is or is to
become a party will, when each such other Fundamental Document is executed and
delivered, constitute valid and legally binding obligations for such Obligor
enforceable in accordance with their respective terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforcement of
creditors' rights generally, and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

        (b)   Each Security Document executed and delivered on or after the date
hereof will effectively create the Liens purported to be created thereby and
such liens will be first-priority liens on the Collateral covered thereby,
subject to no other liens (except Liens in favor of the Custodian).

        Section 4.4    Financial Information.    

        The Parent and such Obligor have heretofore furnished to the Agent and
each Lender accurate and complete financial data and other information based on
its operations in previous years, and said financial data furnished to the Agent
and each Lender is accurate and complete and fairly presents the financial
position and the results of operations for the period indicated therein.

        Section 4.5    Material Adverse Change; No Default.    

        There has been no material adverse change in the condition, financial or
otherwise, of the Parent or such Obligor since the date of the most recent
financial statement and no Default or Event of Default exists with respect to
such Obligor.

        Section 4.6    Litigation.    

        There are no legal or arbitral proceedings, or any proceedings by or
before any governmental or regulatory authority or agency, now pending or (to
the knowledge of such Obligor) threatened against the Parent or such Obligor
that are reasonably likely (either individually or in the aggregate) to have a
material adverse effect on the condition, financial or otherwise, of the Parent
or such Obligor.

        Section 4.7    Compliance with Laws and Agreements.    

        Such Obligor is in compliance with laws, regulations and orders of any
governmental agency or authority applicable to it or its Properties and all
indentures, agreements and other instruments binding upon it or its Property,
except where the failure to do so, individually or in

21

--------------------------------------------------------------------------------

the aggregate, could not reasonably be expected to have a material adverse
effect on its condition, financial or otherwise.


ARTICLE V

COVENANTS


        Section 5.1    Affirmative Covenants.    

        Each Obligor for itself covenants and agrees that so long as any Letter
of Credit is outstanding:

        (a)   Maintenance of Corporate Existence. Such Obligor shall maintain
its corporate existence, rights and franchises.

        (b)   Reporting Requirements. Such Obligor shall furnish to the Agent
and each Lender:

        (i)    Annual GAAP Financial Statements. Within one hundred twenty
(120) days following the end of the Parent's and such Obligor's fiscal year (or,
if a registered company, such earlier date as the Parent's and such Obligor's
Form 10-K is filed with the Securities and Exchange Commission) copies of:

        (x)   the consolidated and consolidating balance sheet of the Parent as
at the close of such fiscal year, and

        (y)   the consolidated and consolidating statements of income, changes
in surplus and cash flows of the Parent for such fiscal year,

in each case setting forth in comparative form the figures for the preceding
fiscal year and prepared in accordance with GAAP, all in reasonable detail and
accompanied by an opinion thereon of PriceWaterhouseCoopers or other firm of
independent public accountants of recognized national standing selected by the
Parent and reasonably acceptable to the Majority Lenders, to the effect that the
financial statements have been prepared in accordance with GAAP (except for
changes in application in which such accountants concur) and present fairly in
all material respects in accordance with GAAP the financial condition of the
Parent as of the end of such fiscal year and the results of operations of the
Parent for the fiscal year then ended and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, included
such tests of the accounting records and such other auditing procedures as were
considered necessary under the circumstances.

        (ii)   Quarterly GAAP Financial Statements. As soon as available, and in
any event within sixty (60) days after the end of each quarterly fiscal period
of the Parent and each Obligor (other than the fourth fiscal quarter of any
fiscal year), copies of:

22

--------------------------------------------------------------------------------

        (x)   the balance sheet of the Parent and each Obligor as at the end of
such fiscal quarter, and

        (y)   the statements of income, changes in surplus and cash flows of the
Parent and each Obligor for such fiscal quarter and the portion of such fiscal
year ended with such fiscal quarter,

in each case setting forth in comparative form the figures for the preceding
fiscal year and prepared in accordance with GAAP, all in reasonable detail and
certified as presenting fairly in accordance with GAAP the financial condition
of the Parent and each Obligor as of the end of such period and the results of
operations for such period by a senior officer of the Parent or the Obligor, as
applicable, subject only to normal year-end accruals and audit adjustments and
the absence of footnotes.

        (iii)  Annual/Quarterly Reports. Concurrently with the delivery of the
financial statements required pursuant to subsections (i), (ii), (vi) and
(vii) of this Section, copies of all reports required to be filed with any
Applicable Insurance Regulatory Authority in connection with the filing of such
financial statements.

        (iv)  Management Letters. Promptly upon receipt thereof, copies of any
reports or management letters relating to the internal financial controls and
procedures delivered to the Parent and such Obligor by any independent certified
public accountant in connection with an examination of the financial statements
of the Parent or such Obligor, as applicable.

        (v)   Additional Information. Such additional information as the Agent
or any Lender, through the Agent, may reasonably request concerning the Parent
or such Obligor and for that purpose all pertinent books and other documents
relating to its business, affairs and Properties, including Investments as shall
from time to time be designated by the Agent or any Lender.

        (vi)  Annual SAP Financial Statements. As soon as available, and in any
event within fifteen (15) days following the filing of such with the Applicable
Insurance Regulatory Authority, copies of the (if required to be filed with a
regulatory authority) SAP Financial Statements for such Obligor, in each case
setting forth in comparative form the figures for the preceding fiscal year and
prepared in accordance with SAP, all in reasonable detail and certified as
presenting fairly in accordance with SAP the financial condition of such Obligor
by a senior officer of such Obligor. Such Annual SAP Financial Statements shall
be accompanied by a summary of the applicable fiscal year prepared by the
management of the Obligor.

        (vii) Quarterly SAP Statements. As soon as available, and in any event
within sixty (60) days after the end of each quarterly fiscal period, copies of
the unaudited SAP Financial Statements for such quarterly period of such Obligor
setting forth in comparative form the figures for the preceding fiscal year and
prepared in accordance

23

--------------------------------------------------------------------------------

with SAP, all in reasonable detail and certified as presenting fairly in
accordance with SAP the financial condition of such Obligor, as applicable, as
of the end of such period and results of operations for such period by a senior
officer of such Obligor, as applicable, subject to normal year-end accruals and
audit adjustments.

        (c)   Maintenance of Adjusted Collateral Value. Such Obligor shall at
all times maintain Collateral in the Custodial Account maintained in its name in
an amount such that the Adjusted Collateral Value is not less than the sum of
all amounts then outstanding with respect to the sum of the Letter of Credit
Obligations and Reimbursement Obligations of such Obligor. Each Obligor agrees
that if the Adjusted Collateral Value of the Collateral in the applicable
Custodial Account is less than the sum of the Letter of Credit Obligations and
the Reimbursement Obligations of such Obligor, the Agent may, and upon
instruction from the Majority Lenders shall, require such Obligor to pay to the
Custodian the amount of any such deficiency, which amount shall be payable by no
later than 3:00 p.m. (Connecticut time) (i) on the date of notice by the Agent,
if such notice is received before 12:00 p.m. (Connecticut time) or (ii) on the
Business Day immediately following the date of notice by the Agent, if such
notice is received after 12:00 p.m. (Connecticut time), and which payment shall
be deposited by the Custodian into the applicable Custodial Account in the form
of cash or Investments. At any time, other than after the occurrence and during
the continuation of a Default or an Event of Default, an Obligor may substitute
Collateral to the extent such substitution arises from normal trade activities
within the Custodial Account in accordance with the provisions of Section 1 of
the Security Agreement between the Obligor and the Agent.


ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES


        Section 6.1    Events of Default Defined.    

        With respect to each Obligor, each of the following is an "Event of
Default:"

        (a)   failure by such Obligor to pay any amount payable by it hereunder
on the date due;

        (b)   if the validity or enforceability of any Security Document to
which such Obligor is a party shall be contested by any Person;

        (c)   if any representation or warranty made by or on behalf of such
Obligor in this Agreement, in any other Fundamental Document or in any
certificate, report or financial or other statement furnished to the Agent or
any Lender at any time under or in connection with this Agreement, any other
Fundamental Document or any other such document or agreement shall have been
untrue in any material respect when made or deemed to have been made;

        (d)   default by such Obligor in the observance or performance of its
covenants set forth in (i) Article V; or (ii) default by such Obligor in the
observance or performance of its obligation to maintain the value of the
Custodial Account maintained in its name in accordance with Section 1 of the
Security Agreement between it and the Agent;

24

--------------------------------------------------------------------------------

        (e)   default by such Obligor in the observance or performance of any
other covenant or agreement contained in this Agreement or any other Fundamental
Document and the continuance thereof unremedied for 10 days after receipt by
such Obligor of written notice of such default from the Agent;

        (f)    an order shall be made by a competent court or a resolution shall
be passed for the winding up or dissolution or rehabilitation of the Parent or
such Obligor save for the purposes of amalgamation, merger, consolidation,
reorganization or other similar arrangement on terms approved by the Majority
Lenders (not involving the insolvency of the Parent or such Obligor) and save
that if any such order or resolution is sought in an involuntary proceeding
against any such Person, such Person shall have thirty (30) days from the
commencement of such proceeding to obtain an order staying, vacating or
dismissing such proceedings, or a petition shall be presented to, or an order
shall be made by a competent court for the appointment of, an administrator of
the Parent or such Obligor and such petition or order shall not have been
stayed, vacated or dismissed within thirty (30) days after the presentation of
such petition or the making of such order;

        (g)   the Parent or such Obligor shall cease to carry on the whole or
substantially the whole of its business, save for the purposes of amalgamation,
merger, consolidation, reorganization or other similar arrangement (not
involving or arising out of the insolvency of the Parent or such Obligor) which
is permitted hereunder, or the Parent or such Obligor shall suspend payment of
its debts generally or shall be unable to, or shall admit inability to, pay its
debts as they fall due, or shall be adjudicated or found bankrupt or insolvent
by any competent court in a voluntary or involuntary bankruptcy or insolvency
proceeding and, in the case of an involuntary proceeding, such adjudication or
finding is not stayed, vacated or dismissed for thirty (30) days, or shall enter
into any composition or other similar arrangement with its creditors generally;

        (h)   a receiver, administrator, liquidator or other similar official
shall be appointed in relation to the Parent or such Obligor or in relation to
the whole or a substantial part of its assets or to the Collateral or a
distress, execution or other process shall be levied or enforced upon or out
against, or any encumbrancer shall take possession of, the whole or a
substantial part of its assets or the Collateral and in any of the foregoing
cases, such action or person shall not be discharged, dismissed, vacated, stayed
or bonded within thirty (30) days;

        (i)    any seizure, vesting or intervention by or under authority of a
government occurs, by which the Parent's or such Obligor's management is
displaced or its authority in the conduct of its business is curtailed;

        (j)    default by the Parent or such Obligor in (i) any payment of
principal of or interest of any Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or

25

--------------------------------------------------------------------------------

holders) to cause, with the giving of notice if required, such Indebtedness to
become due prior to its stated maturity, provided that the aggregate principal
amount of all such Indebtedness which would then become due and payable would
equal or exceed, in the case of the Parent or such Obligor, $15,000,000; or

        (k)   One or more judgments or decrees shall be entered against the
Parent or such Obligor involving in the aggregate a liability (to the extent not
paid or covered by insurance) of, in the case of the Parent or such Obligor,
$15,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days after the
entry thereof.

        (l)    The Net Worth of the Parent shall be less than $750,000,000 as of
the end of any fiscal quarter.

        Section 6.2    Remedies.    

        (a)   Without limiting any other rights or remedies of the Agent or the
Lenders provided for elsewhere in this Agreement or any other Fundamental
Document, or by applicable law, or in equity, or otherwise, (i) if any Event of
Default shall occur and be continuing with respect to any Obligor, the Agent
may, and if requested by the Majority Lenders shall, by notice to such Obligor,
declare all amounts owing under this Agreement from such Obligor and any Letters
of Credit (whether or not such Letter of Credit Obligations be contingent or
unmatured) issued at the request of such Obligor to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by such Obligor, and (ii) if any Event of
Default shall occur and be continuing with respect to the Parent, the Agent may,
and if requested by the Majority Lenders shall, by notice to each Obligor,
declare all amounts owing under this Agreement from each Obligor and any Letters
of Credit (whether or not such Letter of Credit Obligations be contingent or
unmatured) issued at the request of such Obligor to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by each Obligor. The Agent may, and if
requested by the Majority Lenders shall, immediately take any and all remedies
with respect to the Collateral permitted by the Security Documents.

        (b)   Upon declaration as provided for above, the defaulting Obligor
shall, as specified in written notice by the Agent, either (i) immediately
deliver to the Agent, any amounts required to be paid in accordance with
Section 5.1(c) hereof (the "Letter of Credit Amount"), or (ii) with the consent
of the Beneficiary or Beneficiaries thereof, cause any Letters of Credit to be
canceled forthwith in a manner satisfactory to the Majority Lenders. In addition
to providing the Letter of Credit Amount, the defaulting Obligor shall provide
the Agent with any documentation as the Agent may from time to time request to
perfect its rights in the Letter of Credit Amount, including, without
limitation, pledge agreements and financing statements in form and substance
satisfactory to the Agent. The Agent shall hold the Letter of Credit Amount in
its own name, for the benefit of the Issuing Lender and, subject to
Section 2.3(a), the other Lenders, for the exclusive purpose of applying such
Letter of Credit Amount toward the immediate payment of

26

--------------------------------------------------------------------------------

amounts which are thereafter drawn under any Letter of Credit, and, to the
extent of such payment, the Reimbursement Obligations shall be deemed to be
satisfied. Upon the expiry date of all Letters of Credit, any Letter of Credit
Amount remaining after satisfaction of all Reimbursement Obligations shall be
remitted to the order of the applicable Obligor. Each Obligor shall remain
liable for the relevant amount of any deficiency in respect of its Letter of
Credit Obligations and Reimbursement Obligations.

        (c)   Upon the occurrence and during the continuation of any Default or
Event of Default under this Agreement, no Letter of Credit shall be issued,
renewed or extended under this Agreement without the unanimous consent of the
Lenders.


ARTICLE VII

THE AGENT.


        Section 7.1    Authorization and Action.    

        (a)   Each Lender hereby irrevocably appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Fundamental Documents as are
delegated to the Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement and the other Fundamental Documents, the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Majority Lenders,
and such instructions shall be binding upon all Lenders; provided, however, that
the Agent shall not be required to take any action which exposes the Agent to
liability or which is contrary to this Agreement, the other Fundamental
Documents or applicable law.

        (b)   The Lenders agree to cooperate in good faith and in a commercially
reasonable manner in connection with the exercise by the Agent of the rights
granted to the Lenders by law, this Agreement and the other Fundamental
Documents, including, but not limited to, providing necessary information to the
Agent with respect to the Letter of Credit Obligations and Reimbursement
Obligations and preparing and executing necessary affidavits, certificates,
notices, instruments and documents. Subject to the authority of the Majority
Lenders or other applicable number of Lenders as provided in this Agreement to
direct the Agent in writing when such direction by the Lenders is required by
this Agreement for such action, the Agent is hereby authorized to act for and on
behalf of the Lenders in all day-to-day matters with respect to the exercise of
rights described herein, such as the supervision of attorneys, accountants,
appraisers or others in connection with litigation or other similar actions. To
the extent the Agent from time to time receives material notices and
documentation from the Obligors in its capacity as Agent, and the Agent becomes
aware that such notices and documentation have not otherwise been delivered by
the Obligors to the Lenders, the Agent shall use reasonable commercial efforts
to deliver copies of all such notices and documentation to each of the Lenders
within a reasonable time following the Agent's receipt thereof.

27

--------------------------------------------------------------------------------

        Section 7.2    Exculpatory Provisions; Agent's Reliance, Etc.    

        Neither the Agent, nor its directors, officers, agents, employees or
Affiliates shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement and the other Fundamental
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the Agent (i) may consult
with legal counsel (including counsel for the Obligors), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made in or in connection with this
Agreement or the other Fundamental Documents; (iii) shall have no duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement and the other Fundamental Documents on
the part of the Obligors, (iv) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement and the other Fundamental Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement and the other Fundamental
Documents by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telegram, cable, telex or telecopy) purported to be
genuine and signed or sent by the proper party or parties. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of the Majority Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders.

        Section 7.3    Notice of Default.    

        The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the Agent has
received notice from a Lender or an Obligor, describing such Default or Event of
Default and stating that such notice is a "notice of default". In the event that
the Agent receives such a notice, the Agent shall give prompt notice thereof to
the Lenders. The Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Majority Lenders,
provided that unless and until the Agent shall have received such directions,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders; provided further, that the
Agent shall not be required to take any action which exposes the Agent to
liability or which is contrary to this Agreement, the other Fundamental
Documents or applicable law.

        Section 7.4    Fleet and Affiliates.    

        With respect to its Commitment, the Letters of Credit, the Letter of
Credit Obligations and the Reimbursement Obligations owed to it in its capacity
as Issuing Lender, Fleet shall have the same rights and powers with respect to
this Agreement or the Letters of Credit as any other Lender and may exercise the
same as though it were not the Agent; and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated, include Fleet in its individual capacity.
Fleet and its Affiliates may accept deposits from, lend money to, act as trustee
under indentures

28

--------------------------------------------------------------------------------

of, and generally engage in any kind of business with, the Obligors and their
Affiliates and any of their respective Affiliates and any Person who may do
business with or own securities of any Obligor or its Affiliates all as if Fleet
were not the Agent, and without any duty to account therefor to the Lenders.

        Section 7.5    Credit Decision.    

        Each Lender acknowledges that it has, independently and without reliance
upon the Agent or any other Lender and based on such information as it deems
necessary (the receipt of which such Lender acknowledges), made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Fundamental Documents.

        Section 7.6    Indemnification.    

        Each Lender agrees to indemnify the Agent (to the extent not reimbursed
by the Obligors and up to such Lender's Pro Rata Share of any such amounts) from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement and the other
Fundamental Documents, or any action taken or omitted by the Agent under this
Agreement and the other Fundamental Documents, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent's gross negligence or willful misconduct. Without limitation of
the foregoing, each Lender agrees to reimburse the Agent promptly upon demand
for its Pro Rata Share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Agent in connection with the preparation,
execution, administration, or enforcement of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Fundamental
Documents, to the extent that the Agent is not reimbursed for such expenses by
the Obligors.

        Section 7.7    Successor Agent.    

        The Agent may not resign as Agent under this Agreement without the prior
written consent of the Obligors. Upon any such resignation, the Majority Lenders
shall have the right to appoint a successor Agent hereunder with the approval of
the Obligors, which shall not be unreasonably withheld. If no successor Agent
shall have been so appointed by the Majority Lenders and shall have accepted
such appointment within 30 days after the retiring Agent's resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent with the
approval of the Obligors, which shall not be unreasonably withheld, which shall
be a commercial bank organized under the laws of the United States of America or
of any state thereof and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Agent under this
Agreement by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers,

29

--------------------------------------------------------------------------------

privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement arising from and
after the date of resignation. After any retiring Agent's resignation as Agent
under this Agreement, the provisions of this Article 7 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement.

        Section 7.8    Application of this Article to the Obligors.    

        Notwithstanding anything to the contrary in this Article 7, the
provisions of Sections 7.1, 7.2, 7.3, 7.5 and 7.6 shall be deemed to govern the
rights and obligations as among the Lenders and the Agent only, and shall not be
construed to affect any rights or obligations of the Obligors with respect to
the Lenders and the Agent.


ARTICLE VIII

MISCELLANEOUS


        Section 8.1    Amendments and Waivers.    

        No amendment or waiver of any provision of this Agreement or any other
Fundamental Document nor consent to any departure by any Obligor therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Agent, the Obligors and the Majority Lenders and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Notwithstanding the foregoing, the written consent of
all of the Lenders shall be required for any amendment or waiver having the
effect of (i) extending the Facility Termination Date, extending the time of
payment of principal, interest or fees on any Reimbursement Obligations or
reducing or forgiving the principal amount thereof (other than by repayment),
decreasing the Interest Rate, increasing the amount of any Lender's Commitment
over the amount then in effect, (ii) amending the definition of Adjusted
Collateral Value, (iii) reducing the percentage specified in the definition of
Majority Lenders, (iv) amending or waiving any provision of Sections 2.3(a),
3.1, 3.2, 5.1(c), 6.2(b) or 8.1, (v) releasing any Collateral under the Security
Documents (other than as permitted under Section 1 of the Security Agreement),
or (vi) consenting to the assignment or transfer by an Obligor of any of its
rights and obligations under this Agreement or any other Fundamental Agreement.
No failure on the part of the Agent or any Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof or preclude
any other or further exercise thereof or the exercise of any other right, nor
shall any single or partial exercise of any right hereunder preclude any other
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

        Section 8.2    Assignment; Participations.    

        (a)   With the written consent of the Issuing Lender and the Agent
(which consent shall not be unreasonably withheld), each Lender may assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, all or a portion of its Commitment and the
amounts under the Reimbursement Obligations owing to it); provided,

30

--------------------------------------------------------------------------------

however, that (i) each such assignment shall be of a constant, and not a
varying, percentage of all of the assigning Lender's rights and obligations
under this Agreement, (ii) the amount of the Commitment of the assigning Lender
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance) with respect to such assignment shall in no event
be less than $5,000,000 and shall be an integral multiple of $500,000 (or in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender's rights and obligations under this Agreement, any lesser
increment), and (iii) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register (as
defined in (c) below), an Assignment and Acceptance and a $3,500 non-refundable
processing fee from the assigning Lender. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a Lender party
hereto and, to the extent that rights and obligations (including any portion of
any Commitment) hereunder have been assigned to it pursuant to such Assignment
and Acceptance, shall have the rights and obligations of a Lender hereunder and
(y) the Lender assignor thereunder shall, to the extent that rights and
obligations (including any portion of any Commitment) hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than its rights to indemnification under Sections 2.6 and 8.5) and be
released from its obligations under this Agreement arising after the date of
assignment (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender's rights and obligations under this Agreement,
such Lender shall cease to be a party hereto.)

        (b)   By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Obligors or the performance or observance by the Obligors of any of their
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the most recent financial statements
referred to in Section 5.1(b) and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the Agent to
take such action as Agent on its behalf and to exercise such powers under this
Agreement and the other Fundamental Documents as are delegated to the Agent by
the terms hereof and thereof, together with such powers as are reasonably
incidental thereto; (vi) such assignee agrees that it will perform in accordance
with the terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender; and (vii) such assignee represents
that such assignment will not result in any Prohibited Transaction.

31

--------------------------------------------------------------------------------


        (c)   The Agent shall maintain at its address set forth on the signature
pages hereto a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Reimbursement
Obligations owing to, each Lender from time to time (the "Register"). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Obligors, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Obligors or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

        (d)   Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and its assignee, the Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit D,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Obligors.

        (e)   Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including without limitation, all or a portion of its Commitment and
the amounts under the Reimbursement Obligations owing to it); provided, however,
that (i) such Lender's obligations under this Agreement (including without
limitation, its Commitment hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Obligors, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement; provided, that no
Lender shall transfer or grant any participation under which the participant
shall have the right to approve any amendment to or waiver of this Agreement or
any other Fundamental Document, except with respect to an extension of the
Facility Termination Date or a reduction of the principal amount of or the rate
of interest payable on the Reimbursement Obligations or any fees related
thereto.

        (f)    Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 8.2, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Obligors furnished to such Lender by
or on behalf of the Obligors; provided that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree in
writing to preserve the confidentiality of any confidential information relating
to the Obligors received by it from such Lender. The Agent, and Lenders and the
Obligors hereby agree that each of them (and each of their respective directors,
employees, representatives or agents) may disclose to any and all persons
without limitation of any kind, the tax treatment and tax structure (as those
terms are defined by Treasury Regulation Section 1.6011-4) of the transactions
under this Agreement, and all materials of any kind, including opinions or other
tax analyses, that are provided to any of them related to such tax treatment and
tax structure, excluding any disclosure of the identities of parties to this
Agreement, any pricing information or any other term or detail not related to
the tax treatment or tax structure of the transactions hereunder. Except as
provided above, the Agent and the Lenders agree that from the date hereof, they
will not and will not permit their respective Affiliates and their Affiliates'
respective directors, officers, employees and agents, including

32

--------------------------------------------------------------------------------

accountants, legal counsel and other advisors, without the prior written consent
of the Obligor, to submit or disclose to or file with any Person, any
confidential or non-pubic information relating to an Obligor, except to a
regulatory body or agency having jurisdiction over the Agent or such Lender or
where disclosure otherwise may be required by or pursuant to process of law.

        (g)   Nothing herein shall prohibit any Lender from pledging or
assigning all or any portion of such Lender's rights under this Agreement and
the other Fundamental Documents to a Federal Reserve Bank; provided, however,
that no such pledge or assignment or enforcement thereof shall release such
Lender from its obligations hereunder or under any other Fundamental Document.

        Section 8.3    Addresses for Notices.    

        All notices and other communications provided for hereunder shall be in
writing unless otherwise stated herein and shall be delivered by e-mail, fax,
hand delivery, or recognized courier service that provides delivery within two
Business Days:

if to Reinsurance, at

Wessex House
45 Reid Street
Hamilton HM 12
Bermuda
Attn: Chief Financial Officer
Telephone: (441) 278-9200
Facsimile: (441) 278-9230
E-mail: first name.last name@archreinsurance.bm

if to Arch Company, at

55 Madison Avenue
2nd Floor
P.O. Box 1988
Morristown, New Jersey 07962-1988
Attn: Chief Financial Officer
Telephone: (973) 898-9575
Facsimile: (973) 898-9570
E-mail: first name initial.last name@archreco.com

if to Arch Insurance, at

One Liberty Plaza
53rd Floor
New York, New York 10006
Attn: Chief Financial Officer
Telephone: (212) 651-6500

33

--------------------------------------------------------------------------------

Facsimile: (212) 651-6499
E-mail: first name initial.last name@archinsurance.com

if to Alternative, at

Victoria Hall
11 Victoria Street
Hamilton
Bermuda
Attn: Chief Financial Officer
Telephone: (414) 297-9766
Facsimile: (441) 292-1563
E-mail:

if to the Agent or the Issuing Lender, at

777 Main Street
Hartford, CT 06115
Attn: Lawrence Davis
Telephone: (860) 952-7559
Facsimile: (860) 986-1264
E-mail: lawrence_m_davis@fleet.com

if to any other Lender, at the addresses set forth on Schedule 2 of this
Agreement

or to such other address as such party may specify to the other party, and shall
be effective when delivered at the address specified in or pursuant to this
Section.

        Section 8.4    Successors and Assigns.    This Agreement is a continuing
obligation of each Obligor and shall, until the date on which all amounts due
and owing hereunder are paid in full (i) be binding upon each Obligor, its
successors and assigns, and (ii) inure to the benefit of and be enforceable by
the Lender and its successors and assigns, provided, that any assignment of this
Agreement or any part hereof by any Obligor shall be void.

        Section 8.5    Payment of Expenses and Taxes; Indemnities.    

        (a)   (i) Reinsurance hereby agrees to pay or reimburse the Agent and
the Lenders for all their out-of-pocket costs and expenses incurred in
connection with the development, preparation and attention to the execution of
the Fundamental Documents, and of documents embodying or relating to amendments,
waivers or consents with respect to any of the foregoing, including the
reasonable fees and out-of-pocket costs and expenses of counsel to the Agent and
the Lenders, (ii) Reinsurance agrees to pay and to save the Agent and the
Lenders from all registration, recording and filing fees and all liabilities
with respect to, or resulting from, any delay by any Obligor in paying stamp and
other Taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, any of the

34

--------------------------------------------------------------------------------

Fundamental Documents or any amendment, waiver or consent with respect thereto
or the consummation of any of the transactions contemplated thereby, (iii) each
Obligor agrees to pay or reimburse the Agent and the Lenders for all their
out-of-pocket costs and expenses incurred in connection with the preparation and
attention to the execution and issuance of Letters of Credit issued at the
request of such Obligor and (iv) each Obligor agrees to pay or reimburse the
Agent and the Lenders for all out-of-pocket costs and expenses incurred by it in
connection with the enforcement or preservation of any rights against such
Obligor under or in respect of this Agreement and the other Fundamental
Documents (including the fees and expenses of lawyers retained by the Agent and
the Lenders, including the allocated costs of internal counsel, and remuneration
paid to agents and experts not in the full-time employ of the Agent and the
Lenders for services rendered on behalf of the Agent and the Lenders) on a full
indemnity basis. All such amounts will be paid by Reinsurance or the Obligors,
as applicable, on demand.

        (b)   Each Obligor agrees to indemnify the Agent and each Lender, and
their directors, officers, employees, agents and Affiliates from, and hold each
of them harmless against, any and all claims, damages, losses, liabilities,
costs and expenses (including without limitation, reasonable fees and
disbursements of counsel) arising as a consequence of (i) any failure by such
Obligor to pay the Agent or any Lender, as required under this Agreement,
punctually on the due date thereof, any amount payable by such Obligor to the
Agent or any Lender or (ii) the acceleration, in accordance with the terms of
this Agreement, of the time of payment of any of the Reimbursement Obligations
of such Obligor, except to the extent caused by the Agent's or such Lender's
negligence or willful misconduct or breach of this Agreement. Such losses, costs
or expenses may include, without limitation, (i) any costs incurred by the
Lender in carrying funds to cover any overdue principal, overdue interest, or
any other overdue sums payable by the Obligor to such Lender or (ii) any losses
incurred or sustained by any Lender in liquidating or reemploying funds acquired
by such Lender from third parties.

        (c)   Each Obligor agrees to indemnify the Agent and the Lenders, and
their directors, officers, employees, agents and Affiliates from, and hold each
of them harmless against, any and all claims, damages, liabilities, losses,
costs and expenses (including without limitation, reasonable fees and
disbursements of counsel) arising out of or by reason of any investigation or
litigation or other proceedings (including any threatened investigation or
litigation or other proceedings) with respect to such Obligor relating to any
transaction contemplated by this Agreement or any other Fundamental Document,
any actions or omissions of such Obligor or any of such Obligor's directors,
officers, employees or agents in connection with this Agreement or any other
Fundamental Document, including without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation or
litigation or other proceedings (but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified).

        Section 8.6    Right of Set-Off.    Each Obligor agrees that, in
addition to (and without limitation of) any right of setoff, banker's lien or
counterclaim the Agent and each of the Lenders may otherwise have, the Agent and
each of the Lenders shall be entitled, at their option, to offset balances
(general or special, time or demand, provisional or final, and regardless of
whether such balances are then due to

35

--------------------------------------------------------------------------------

such Obligor) held by any of them for the account of such Obligor at any of the
Agent's or the Lenders' offices, in Dollars or in any other currency, against
any amount payable by such Obligor under this Agreement or any Letter of Credit
that is not paid when due, taking into account any applicable grace period, in
which case it shall promptly notify such Obligors thereof, provided that the
Agent's or any Lender's failure to give such notice shall not affect the
validity thereof. In furtherance thereof, each Obligor hereby grants to the
Agent, a continuing lien, security interest and right of setoff as security for
all liabilities and obligations to the Agent and each of the Lenders, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property of such Obligor, now or hereafter in the possession,
custody, safekeeping or control of the Agent or any entity under the control of
FleetBoston Financial Corporation and its successors and assigns or in transit
to any of them. At any time after the occurrence of an Event of Default, without
demand or notice (any such notice being expressly waived by each Obligor), the
Agent may setoff the same or any part thereof and apply the same to any
liability or obligation of such Obligor even though unmatured and regardless of
the adequacy of any other collateral securing such Obligor's obligations
hereunder. ANY AND ALL RIGHTS TO REQUIRE THE AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES AN OBLIGOR'S
OBLIGATIONS HEREUNDER, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF SUCH OBLIGOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. At the option of the Agent, if there is a
separate revolving line of credit, line of credit, or other credit facility
existing between the Agent and such Obligor, the Agent is irrevocably authorized
to satisfy such Obligor's reimbursement obligation to the Lenders, in whole or
in part, by making an advance under such facility.

        Section 8.7    Governing Law.    This Agreement, and the rights and
obligations of the parties hereunder, shall be governed by, and construed in
accordance with the laws of the State of Connecticut without giving effect to
the choice of law or conflicts of law principles thereof.

        Section 8.8    Consent to Jurisdiction.    Each Obligor hereby expressly
submits to the non-exclusive jurisdiction of all federal and state courts
sitting in the State of Connecticut, and agrees that any process or notice of
motion or other application to any of said courts or a judge thereof may be
served upon such Obligor within or without such court's jurisdiction by
registered or certified mail, return receipt requested, or by personal service,
at such Obligor's address (or at such other address as the Obligor shall specify
by a prior notice in writing to the Agent), provided reasonable time for
appearance is allowed. Each Obligor hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue to any suit, action or
proceeding arising out or relating to this Agreement brought in any federal or
state courts sitting in the State of Connecticut and hereby further irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. Notwithstanding the foregoing,
the Agent may sue any Obligor in any jurisdiction where such Obligor or any of
its assets may be found and may serve legal process upon such Obligor in any
other manner permitted by law.

36

--------------------------------------------------------------------------------

        Section 8.9    Waiver of Jury Trial.    EACH OBLIGOR, THE AGENT AND EACH
OF THE LENDERS MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER FUNDAMENTAL
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF THE AGENT OR ANY LENDER RELATING TO THE
ADMINISTRATION OF THIS AGREEMENT OR ENFORCEMENT OF THE FUNDAMENTAL DOCUMENTS,
AND AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS
PROHIBITED BY LAW, EACH OBLIGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH
OBLIGOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY
LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR SUCH LENDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE AGENT AND EACH LENDER TO
ENTER INTO THIS AGREEMENT AND THE OTHER FUNDAMENTAL DOCUMENTS.

        Section 8.10    Interest.    All agreements between the Agent, each of
the Lenders and the Obligors are hereby expressly limited so that in no
contingency or event whatsoever shall the amount paid or agreed to be paid to
the Lenders for the use or the forbearance of the indebtedness evidenced hereby
exceed the maximum permissible under applicable law. As used herein, the term
"applicable law" shall mean the law in effect as of the date hereof; provided,
however, that in the event there is a change in the law which results in a
higher permissible rate of interest, then this Agreement shall be governed by
such new law as of its effective date. In this regard, it is expressly agreed
that it is the intent of the Agent, each of the Lenders and the Obligors in the
execution, delivery and acceptance of this Agreement to contract in strict
compliance with the laws of the State of Connecticut from time to time in
effect. If, under or from any circumstances whatsoever, fulfillment of any
provision hereof or of any of the agreements executed herewith at the time of
performance of such provision shall be due, shall involve transcending the limit
of such validity prescribed by applicable law, then the obligation to be
fulfilled shall automatically be reduced to the limits of such validity, and if
under or from circumstances whatsoever the Lenders should ever receive as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the principal
balance evidenced hereby and not to the payment of interest. This provision
shall control every other provision of all agreements between the Obligors, the
Agent and the Lenders.

37

--------------------------------------------------------------------------------

        Section 8.11    Table of Contents and Captions.    The Table of Contents
hereof and captions herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

        Section 8.12    Integration.    This Agreement is intended by the
parties as the final, complete and exclusive statement of the transactions
evidenced by this Letter of Credit and Reimbursement Agreement. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superceded by this Agreement, and no party is relying
on any promise, agreement or understanding not set forth in this Agreement.

        Section 8.13    Counterparts.    This Agreement may be executed in
multiple counterparts each of which shall be an original and all of which when
taken together shall constitute but one and the same Agreement.

        [Remainder of the Page Intentionally Left Blank]

38

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered by their respective officers, as an instrument under
seal, as of the date first above written.

    ARCH REINSURANCE LTD.
 
 
By:
/s/  DWIGHT EVANS      

--------------------------------------------------------------------------------

Name: Dwight Evans
Title: President
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
ARCH REINSURANCE COMPANY
 
 
By:
/s/  JOHN F. RATHGEBER      

--------------------------------------------------------------------------------

Name: John F. Rathgeber
Title: Managing Director & Chief Operating Officer
 
 
ARCH INSURANCE COMPANY
 
 
By:
/s/  FRED S. EICHLER      

--------------------------------------------------------------------------------

Name: Fred S. Eichler
Title: Senior Vice President & Chief Financial Officer
 
 
ALTERNATIVE RE LIMITED
 
 
By:
/s/  DAWNA FERGUSON      

--------------------------------------------------------------------------------

Name: Dawna Ferguson
Title: Secretary        


--------------------------------------------------------------------------------


 
 
FLEET NATIONAL BANK, as Agent and Issuing Lender
 
 
By:
/s/  LAWRENCE DAVIS      

--------------------------------------------------------------------------------

Name: Lawrence Davis
Title: Portfolio Manager
 
 
COMERICA BANK, as Lender
 
 
By:
/s/  MARTIN G. ELLIS      

--------------------------------------------------------------------------------

Name: Martin G. Ellis
Title: Vice President
 
 
BARCLAYS BANK, as Lender
 
 
By:
/s/  JEREMY RITCHIE      

--------------------------------------------------------------------------------

Name: Jeremy Ritchie
Title: Relationship Director's Assistant

--------------------------------------------------------------------------------

Schedule 1

Existing Letters of Credits

        Letters of Credit for the account of Arch Insurance Company

LOC Number


--------------------------------------------------------------------------------

  Issue Date

--------------------------------------------------------------------------------

  Outstanding Balance

--------------------------------------------------------------------------------

  Outstanding Balance in USD

--------------------------------------------------------------------------------

  Expiration Date

--------------------------------------------------------------------------------


00000001372075
 
12/24/02
 
$
943,600.00 USD
 
$
943,600.00 USD
 
12/16/03
00000001411829
 
07/07/03
 
 
650,000.00 CAD
 
 
484,705.00 USD
 
06/30/04
00000001411818
 
06/30/03
 
 
5,000,000.00 USD
 
 
5,000,000.00 USD
 
06/30/04
00000001411819
 
07/03/03
 
 
5,000,000.00 USD
 
 
5,000,000.00 USD
 
06/30/04
TOTAL
 
 
 
 
 
 
$
11,428,305.00 USD
 
 

        Letters of Credit for the account of Arch Reinsurance Company

LOC Number


--------------------------------------------------------------------------------

  Issue Date

--------------------------------------------------------------------------------

  Outstanding Balance

--------------------------------------------------------------------------------

  Outstanding Balance in USD

--------------------------------------------------------------------------------

  Expiration Date

--------------------------------------------------------------------------------


00000001372385
 
12/31/02
 
$
3,747.75 USD
 
$
3,747.75 USD
 
12/31/03
00000001372386
 
12/31/02
 
 
209,640.50 USD
 
 
209,640.50 USD
 
12/31/03
00000001372387
 
12/31/02
 
 
521,937.80 USD
 
 
521,937.80 USD
 
12/31/03
00000001372388
 
12/31/02
 
 
1,500,000.00 USD
 
 
1,500,000.00 USD
 
12/31/03
00000001372389
 
12/31/02
 
 
1,325,245.00 USD
 
 
1,325,245.00 USD
 
12/31/03
00000001415461
 
07/01/03
 
 
6,500,000.00 USD
 
 
6,500,000.00 USD
 
06/30/04
TOTAL
 
 
 
 
 
 
$
10,060,571.05 USD
 
 

--------------------------------------------------------------------------------

        Letters of Credit for the account of Arch Reinsurance Ltd.

LOC Number


--------------------------------------------------------------------------------

  Issue Date

--------------------------------------------------------------------------------

  Outstanding Balance

--------------------------------------------------------------------------------

  Outstanding Balance in USD

--------------------------------------------------------------------------------

  Expiration Date

--------------------------------------------------------------------------------


00000001325891
 
05/20/02
 
$
24,092,000.00 USD
 
$
24,092,000.00 USD
*
12/31/07
00000001331649
 
01/01/02
 
 
7,750,000.00 USD
 
 
7,750,000.00 USD
*
12/31/07
00000001338703
 
06/28/02
 
 
586,645.00 USD
 
 
586,645.00 USD
 
06/30/04
00000001360501
 
01/01/03
 
 
25,800,000.00 USD
 
 
25,800,000.00 USD
 
12/31/07
00000001360502
 
12/31/02
 
 
132,000.00 USD
 
 
132,000.00 USD
 
12/31/03
00000001360508
 
12/31/02
 
 
593,639.11 USD
 
 
593,639.11 USD
 
12/31/03
00000001360509
 
01/01/03
 
 
19,351,195.00 GBP
 
 
32,343,587.32 USD
*
12/31/07
00000001365884
 
12/04/02
 
 
10,000,000.00 USD
 
 
10,000,000.00 USD
*
12/31/06
00000001372055
 
12/24/02
 
 
543,113.54 USD
 
 
543,113.54 USD
 
12/31/03
00000001372059
 
12/24/02
 
 
954,442.56 USD
 
 
954,442.56 USD
 
12/31/03
00000001372060
 
12/24/02
 
 
84,934.15 USD
 
 
84,934.15 USD
 
12/31/03
00000001372065
 
12/24/02
 
 
226,074.16 CAD
 
 
168,583.50 USD
 
12/31/03
00000001372079
 
12/24/02
 
 
6,297,956.00 USD
 
 
6,297,956.00 USD
 
12/31/03
00000001372080
 
12/24/02
 
 
159,380.00 USD
 
 
159,380.00 USD
 
12/31/03
00000001372081
 
12/24/02
 
 
1,198,127.00 USD
 
 
1,198,127.00 USD
 
12/31/03
00000001372082
 
12/24/02
 
 
761,033.00 USD
 
 
761,033.00 USD
 
12/31/03
00000001372083
 
12/24/02
 
 
75,543.00 CAD
 
 
56,332.42 USD
 
12/31/03
00000001372084
 
12/24/02
 
 
82,440.72 USD
 
 
82,440.72 USD
 
12/31/03
00000001372085
 
12/24/02
 
 
415,035.00 USD
 
 
415,035.00 USD
 
12/31/03

--------------------------------------------------------------------------------


00000001372086
 
12/24/02
 
181,750.44 USD
 
181,750.44 USD
 
12/31/03
00000001372088
 
12/24/02
 
1,191,273.30 USD
 
1,191,273.30 USD
 
12/31/03
00000001372089
 
12/24/02
 
207,891.00 USD
 
207,891.00 USD
 
12/31/03
00000001372090
 
12/24/02
 
1,694,744.00 USD
 
1,694,744.00 USD
 
12/31/03
00000001372091
 
12/24/02
 
245,442.06 USD
 
245,442.06 USD
 
12/31/03
00000001372093
 
12/24/02
 
75,362.59 USD
 
75,362.59 USD
 
12/31/03
00000001372095
 
12/24/02
 
1,480,229.00 USD
 
1,480,229.00 USD
 
12/31/03
00000001372097
 
12/24/02
 
2,170,738.00 USD
 
2,170,738.00 USD
 
12/31/03
00000001372098
 
12/24/02
 
875,000.00 USD
 
875,000.00 USD
 
12/31/03
00000001372099
 
12/24/02
 
3,770,659.00 USD
 
3,770,659.00 USD
 
12/31/03
00000001372141
 
12/30/02
 
6,579,829.19 USD
 
6,579,829.19 USD
 
12/31/03
00000001372146
 
12/26/02
 
355,096.45 CAD
 
264,795.42 USD
 
12/31/03
00000001372150
 
12/26/02
 
322,178.78 USD
 
322,178.78 USD
 
12/31/03
00000001372154
 
12/26/02
 
552,674.00 CAD
 
412,129.00 USD
 
12/31/03
00000001372270
 
12/30/02
 
13,499.68 USD
 
13,499.68 USD
 
12/31/03
00000001372390
 
12/31/02
 
1,034,000.00 USD
 
1,034,000.00 USD
 
12/31/03
00000001372392
 
12/31/02
 
2,748,570.00 USD
 
2,748,570.00 USD
 
12/31/03
00000001372393
 
12/31/02
 
408,294.00 USD
 
408,294.00 USD
 
12/31/03
00000001373397
 
12/31/02
 
409,750.80 USD
 
409,750.80 USD
 
12/31/03
00000001379144
 
12/31/02
 
329,378.00 USD
 
329,378.00 USD
 
12/31/03

--------------------------------------------------------------------------------


00000001326034
 
05/20/02
 
24,092,000.00 USD
 
 
24,092,000.00 USD
 
12/31/07
00000001331665
 
5/30/02
 
7,750,000.00 USD
 
 
7,750,000.00 USD
 
12/31/07
00000001382482
 
03/17/03
 
19,351,195.00 GBP
 
 
32,343,587.32 USD
 
12/31/07
00000001410954
 
01/01/03
 
25,800,000.00 USD
 
 
25,800,000.00 USD
 
12/31/07
00000001365907
 
12/04/02
 
10,000,000.00 USD
 
 
10,000,000.00 USD
 
12/31/06
TOTAL
 
 
 
 
 
$
162,234,763.58 USD
 
 

*INDICATES BACK-TO-BACK LETTERS OF CREDIT (originally issued to Fleet National
Bank) which are not included in the Total of Outstanding Balances in USD.

        Total Outstanding LCs in USD as of the Closing Date:

ARCH INSURANCE COMPANY   $ 11,428,305.00 ARCH REINSURANCE COMPANY   $
10,060,571.05 ARCH REINSURANCE LTD.   $ 162,234,763.58
TOTAL
 
$
183,723,639.63

--------------------------------------------------------------------------------


Schedule 2



Commitments and Notice Addresses of the Lenders


Lender

--------------------------------------------------------------------------------

  Notice Address

--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

  Pro Rata Share

--------------------------------------------------------------------------------

  Fleet National Bank   777 Main Street
Hartford, CT 06115
Attn: Lawrence Davis
Telephone: (860) 952-7559
Facsimile: (860) 986-1264
E-mail: lawrence_m_davis@fleet.com   $ 140,000,000   56 %
Barclays Bank
 
54 Lombard Street
London EC3V 9EX
Attn: Richard Askey
Telephone: +44 (0) 207 699 3124
Facsimile: +44 (0) 207 699 2407
E-mail: richard.gl.askey@barclayscorporate.com
 
$
60,000,000
 
24
%
Comerica Bank
 
500 Woodward Avenue
Detroit, MI 48275-3331
Attn: Martin G. Ellis
Telephone: (313) 222-9443
Facsimile: (313) 222-5466
E-mail: mgellis@comerica.com
 
$
50,000,000
 
20
%

--------------------------------------------------------------------------------


Exhibit A


        [Form of Letters of Credit]

--------------------------------------------------------------------------------


Exhibit B


        [Form of Security Agreement]

--------------------------------------------------------------------------------


Exhibit C


        [Form of Standby Letter of Credit Application]

--------------------------------------------------------------------------------

Exhibit D


Form of Assignment and Acceptance

Assignment and Acceptance

Dated                         , 20            


Reference is made to the Amended and Restated Letter of Credit and Reimbursement
Agreement dated as of April 17, 2002 and amended and restated as of August 12,
2003 (the "Agreement"), by and among Arch Reinsurance Ltd. ("Reinsurance"), Arch
Reinsurance Company ("Arch Company"), Alternative Re Limited ("Alternative") and
Arch Insurance Company (formerly known as First American Insurance Company)
("Arch Insurance," each of Reinsurance, Arch Company, Alternative and Arch
Insurance, individually, an "Obligor" and collectively, the "Obligors"), the
lenders from time to time party to such Agreement (the "Lenders"), and Fleet
National Bank ("Fleet"), as agent for the Lenders (when acting in such capacity
and not as a Lender or the Issuing Lender, the "Agent") and as Issuing Lender.
Terms defined in the Agreement are used herein with the same meaning.

                                 (the "Assignor") and                         
(the "Assignee") agree as follows:

        1.     The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, the percentage interest
specified on Schedule 1 hereto in and to all of the Assignor's rights and
obligations under the Agreement as of the date hereof (after giving effect to
any other assignments thereof made prior to the date hereof, whether or not such
assignments have become effective, but without giving effect to any other
assignments thereof also made on the date hereof), including without limitation,
such percentage interest in the Assignor's Commitment, the Reimbursement
Obligations owing to the Assignor, and the fees payable to the Assignor under
the Agreement.

        2.     The Assignor (i) represents and warrants that as of the date
hereof its Commitment (after giving effect to any other assignments thereof made
prior to the date hereof, whether or not such assignments have become effective,
but without giving effect to any other assignments thereof also made on the date
hereof) is in the dollar amount specified as the Assignor's Commitment on
Schedule 1 hereof and its Pro Rata Share of the aggregate outstanding Letter of
Credit Obligations and Reimbursement Obligations (after giving effect to any
other assignments thereof made prior to the date hereof, whether or not such
assignments have become effective, but without giving effect to any other
assignments thereof also made on the date hereof) is in the dollar amount
specified as such on Schedule 1 hereto; (ii) represents and warrants that it is
the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim; (iii) makes no
representation or

--------------------------------------------------------------------------------

warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Agreement or any other instrument or document furnished pursuant thereto;
and (iv) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Obligor or the performance or
observance by any party of any of its respective obligations under the Agreement
or any other instrument or document furnished pursuant thereto.

        3.     The Assignee (i) acknowledges that other than as provided in this
Assignment and Acceptance, the Assignor makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement or any other instrument or document furnished pursuant hereto;
(ii) acknowledges that the Assignor makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Obligor
or the performance or observance by any party of any of its respective
obligations under the Agreement or any other instrument or document furnished
pursuant hereto; (iii) confirms that it has received a copy of the Agreement,
together with copies of the financial statements referred to in Section 5.1(b)
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (iv) agrees that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement;
(v) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers under the Agreement as are delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; (vi) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Agreement are required to be performed
by it as a Lender; and (viii) specifies as its notice address the office set
forth beneath its name on the signature pages hereof.

        4.     Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee, it will be delivered to the Agent for acceptance and
recording by the Agent. The effective date of this Assignment and Acceptance
shall be the date of acceptance thereof by the Agent and the receipt of the
consent hereto by the Borrower, unless otherwise specified on Schedule 1 hereto
(the "Effective Date").

        5.     Upon such acceptance and recording by the Agent and such receipt
of such consent by the Borrower, as of the Effective Date, (i) the Assignee
shall be a party to the Agreement and, to the extent provided in this Assignment
and Acceptance, have the rights and obligations of a Lender thereunder and
(ii) the Assignor shall, to the extent provided in this Assignment and
Acceptance, relinquish its rights (except its rights to indemnification under
Section 8.5 of the Agreement) and be released from its obligations under the
Agreement arising prior to the Effective Date.

--------------------------------------------------------------------------------

        6.     Upon such acceptance and recording by the Agent, from and after
the Effective Date, the Agent shall make all payments under the Agreement in
respect of the interest assigned hereby (including without limitation, all
payments of principal, interest and facility fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Agreement for periods prior to the Effective Date directly
between themselves.

        7.     This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of Connecticut.

        IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

--------------------------------------------------------------------------------

  [NAME OF ASSIGNOR]
 
By


--------------------------------------------------------------------------------

    Name:     Title:
 
[NAME OF ASSIGNEE]
 
By


--------------------------------------------------------------------------------

    Name:     Title:



 
Address for Notices:  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Attn:

--------------------------------------------------------------------------------

  Telephone:

--------------------------------------------------------------------------------

  Facsimile:

--------------------------------------------------------------------------------

  E-mail:

--------------------------------------------------------------------------------


Accepted this              day
 
  of             ,                  FLEET NATIONAL BANK, as Agent    

By

--------------------------------------------------------------------------------

      Name:       Title:
   

--------------------------------------------------------------------------------

Schedule 1 to Assignment and Acceptance

Percentage interest assigned and assumed:     %        

--------------------------------------------------------------------------------

       
Assignor's Commitment:
$
 
 
 
 
     

--------------------------------------------------------------------------------

       
Assignor's Pro Rata Share of aggregate outstanding Letter of Credit Obligations
and Reimbursement Obligations:
$
 
 
 
 
     

--------------------------------------------------------------------------------

       
Commitment assumed by Assignee:
$
 
 
 
 
     

--------------------------------------------------------------------------------

       
Commitment retained by Assignor:
$
 
 
 
 
     

--------------------------------------------------------------------------------

       
Effective Date of Assignment and Acceptance:


--------------------------------------------------------------------------------


, 20


--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.5



AMENDED AND RESTATED LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
ARTICLE I DEFINITIONS AND INTERPRETATION
ARTICLE II TERMS OF THE LETTER OF CREDIT FACILITY
ARTICLE III CONDITIONS OF ISSUANCE OF LETTERS OF CREDIT
ARTICLE IV REPRESENTATIONS AND WARRANTIES
ARTICLE V COVENANTS
ARTICLE VI EVENTS OF DEFAULT AND REMEDIES
ARTICLE VII THE AGENT.
ARTICLE VIII MISCELLANEOUS

Schedule 2



Commitments and Notice Addresses of the Lenders

Exhibit A


Exhibit B


Exhibit C



Form of Assignment and Acceptance Assignment and Acceptance Dated , 20
